EXHIBIT 10.47
CREDIT AGREEMENT
Dated as of February 22, 2007
among
TRACTOR SUPPLY COMPANY,
as Borrower,
AND
CERTAIN SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTY HERETO,
as Guarantors,
THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO
BANK OF AMERICA, N. A.,
as Administrative Agent,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents
AND
REGIONS BANK
and
WACHOVIA BANK, NATIONAL ASSOCATION,
as Co-Documentation Agents
BANC OF AMERICA SECURITIES LLC,
as Lead Arranger and Book Manager

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1 DEFINITIONS
    1  
1.1 DEFINITIONS
    1  
1.2 COMPUTATION OF TIME PERIODS
    18  
1.3 ACCOUNTING TERMS
    19  
 
       
SECTION 2 CREDIT FACILITIES
    19  
2.1 REVOLVING LOANS
    19  
2.2 LETTER OF CREDIT SUBFACILITY
    21  
2.3 SWINGLINE LOANS SUBFACILITY
    27  
 
       
SECTION 3 OTHER PROVISIONS RELATING TO CREDIT FACILITIES
    28  
3.1 DEFAULT RATE
    28  
3.2 EXTENSION AND CONVERSION
    28  
3.3 PREPAYMENTS
    29  
3.4 TERMINATION, REDUCTION OR INCREASE OF REVOLVING COMMITTED AMOUNT
    30  
3.5 FEES
    31  
3.6 CAPITAL ADEQUACY
    32  
3.7 LIMITATION ON EURODOLLAR LOANS
    32  
3.8 ILLEGALITY
    32  
3.9 REQUIREMENTS OF LAW
    33  
3.10 TREATMENT OF AFFECTED LOANS
    34  
3.11 TAXES
    34  
3.12 COMPENSATION
    36  
3.13 PRO RATA TREATMENT
    36  
3.15 PAYMENTS, COMPUTATIONS; RETROACTIVE ADJUSTMENTS OF APPLICABLE RATE
    38  
3.16 EVIDENCE OF DEBT
    40  
 
       
SECTION 4 GUARANTY
    40  
4.1 THE GUARANTY
    40  
4.2 OBLIGATIONS UNCONDITIONAL
    41  
4.3 REINSTATEMENT
    42  
4.4 CERTAIN ADDITIONAL WAIVERS
    42  
4.5 REMEDIES
    42  
4.6 RIGHTS OF CONTRIBUTION
    42  
4.7 GUARANTEE OF PAYMENT; CONTINUING GUARANTEE
    43  
 
       
SECTION 5 CONDITIONS
    43  
5.1 CLOSING CONDITIONS
    43  
5.2 CONDITIONS TO ALL EXTENSIONS OF CREDIT
    45  
 
       
SECTION 6 REPRESENTATIONS AND WARRANTIES
    46  
6.1 FINANCIAL CONDITION
    46  
6.2 NO MATERIAL CHANGE
    46  
6.3 ORGANIZATION AND GOOD STANDING; COMPLIANCE WITH LAW
    46  
6.4 POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS
    46  
6.5 NO CONFLICTS
    47  
6.6 OWNERSHIP
    47  
6.7 [Intentionally Omitted.]
    47  
6.8 LITIGATION
    47  

 

i 



--------------------------------------------------------------------------------



 



         
6.9 TAXES
    47  
6.10 COMPLIANCE WITH LAW
    47  
6.11 ERISA
    47  
6.12 SUBSIDIARIES
    49  
6.13 GOVERNMENTAL REGULATIONS, ETC.
    49  
6.14 PURPOSE OF LOANS AND LETTERS OF CREDIT
    50  
6.15 ENVIRONMENTAL MATTERS
    50  
6.16 INTELLECTUAL PROPERTY
    51  
6.17 SOLVENCY
    51  
6.18 INVESTMENTS
    51  
6.19 DISCLOSURE
    51  
6.20 NO BURDENSOME RESTRICTIONS
    51  
6.21 BROKERS’ FEES
    51  
6.22 LABOR MATTERS
    51  
 
       
SECTION 7 AFFIRMATIVE COVENANTS
    52  
7.1 FINANCIAL STATEMENTS
    52  
7.2 PRESERVATION OF EXISTENCE AND FRANCHISES
    54  
7.3 BOOKS AND RECORDS
    54  
7.4 COMPLIANCE WITH LAW
    54  
7.5 PAYMENT OF TAXES AND OTHER INDEBTEDNESS
    54  
7.6 INSURANCE
    55  
7.7 MAINTENANCE OF PROPERTY
    55  
7.8 PERFORMANCE OF OBLIGATIONS
    55  
7.9 USE OF PROCEEDS
    55  
7.10 AUDITS/INSPECTIONS
    55  
7.11 FINANCIAL COVENANTS
    55  
7.12 ADDITIONAL CREDIT PARTIES
    56  
7.13 ENVIRONMENTAL LAWS
    56  
 
       
SECTION 8 NEGATIVE COVENANTS
    57  
8.1 INDEBTEDNESS
    57  
8.2 LIENS
    57  
8.3 NATURE OF BUSINESS
    57  
8.4 CONSOLIDATION, MERGER, DISSOLUTION, ETC.
    58  
8.5 ASSET DISPOSITIONS
    58  
8.6 INVESTMENTS
    58  
8.7 RESTRICTED PAYMENTS
    58  
8.8 PREPAYMENTS OF INDEBTEDNESS, ETC.
    58  
8.9 TRANSACTIONS WITH AFFILIATES
    59  
8.10 FISCAL YEAR; ORGANIZATIONAL DOCUMENTS
    59  
8.11 LIMITATION ON RESTRICTED ACTIONS
    59  
8.12 OWNERSHIP OF SUBSIDIARIES
    59  
8.13 SALE LEASEBACKS
    59  
8.14 NO FURTHER NEGATIVE PLEDGES
    60  
 
       
SECTION 9 EVENTS OF DEFAULT
    60  
9.1 EVENTS OF DEFAULT
    60  
9.2 ACCELERATION; REMEDIES
    62  

 

ii 



--------------------------------------------------------------------------------



 



         
SECTION 10 AGENCY PROVISIONS
    63  
10.1 APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT
    63  
10.2 RIGHTS AS A LENDER
    63  
10.3 DELEGATION OF DUTIES
    63  
10.4 EXCULPATORY PROVISIONS
    64  
10.5 RELIANCE BY ADMINISTRATIVE AGENT
    64  
10.6 RESIGNATION OF ADMINISTRATIVE AGENT
    65  
10.7 NON-RELIANCE BY ADMINISTRATIVE AGENT AND OTHER LENDERS
    65  
10.8 NO OTHER DUTIES, ETC.
    66  
10.9 ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM
    66  
10.10 GUARANTY MATTERS
    66  
 
       
SECTION 11 MISCELLANEOUS
    67  
11.1 NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS
    67  
11.2 RIGHT OF SET-OFF
    69  
11.3 SUCCESSORS AND ASSIGNS
    69  
11.4 NO WAIVER; REMEDIES CUMULATIVE
    73  
11.5 EXPENSES; INDEMNITY; DAMAGE WAIVER
    73  
11.6 AMENDMENTS, WAIVERS AND CONSENTS
    74  
11.7 COUNTERPARTS
    75  
11.8 HEADINGS
    75  
11.9 SURVIVAL OF REPRESENTATIONS AND WARRANTIES
    75  
11.10 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE
    76  
11.11 SEVERABILITY
    77  
11.12 ENTIRETY
    77  
11.13 BINDING EFFECT; TERMINATION
    77  
11.14 TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY
    77  
11.15 USE OF SOURCES
    78  
11.16 CONFLICT
    78  
11.17 US PATRIOT ACT NOTICE
    78  
11.18 NO ADVISORY OR FIDUCIARY RESPONSIBILITY
    79  
11.19 REPLACEMENT OF LENDERS
    79  

 

iii 



--------------------------------------------------------------------------------



 



      SCHEDULES
 
   
Schedule 1.1(a)
  Existing Letters of Credit
Schedule 1.1(b)
  Liens
Schedule 2.1(a)
  Lenders
Schedule 6.12
  Subsidiaries
Schedule 6.22
  Labor Matters
Schedule 8.1
  Indebtedness
Schedule 8.9
  Transactions with Affiliates
Schedule 11.1
  Notices
 
    EXHIBITS
 
   
Exhibit 2.1(b)(i)
  Form of Notice of Borrowing
Exhibit 2.1(e)
  Form of Revolving Note
Exhibit 2.3(b)
  Form of Swingline Loan Request
Exhibit 2.3(e)
  Form of Swingline Note
Exhibit 3.2
  Form of Notice of Extension/Conversion
Exhibit 7.1(c)
  Form of Officer’s Compliance Certificate
Exhibit 7.12
  Form of Joinder Agreement
Exhibit 11.3
  Form of Assignment and Acceptance

 

iv 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
THIS CREDIT AGREEMENT, dated as of February 22, 2007 (as amended, modified,
restated or supplemented from time to time, the “CREDIT AGREEMENT”), is by and
among TRACTOR SUPPLY COMPANY, a Delaware corporation (the “BORROWER”), the
Subsidiary Guarantors (as defined herein), the Lenders (as defined herein) and
BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (in such
capacity, the “ADMINISTRATIVE AGENT”).
W I T N E S S E T H
WHEREAS, the Borrower has requested that the Lenders provide a $250,000,000
credit facility for the purposes hereinafter set forth; and
WHEREAS, the Lenders have agreed to make the requested credit facility available
to the Borrower on the terms and conditions hereinafter set forth;
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
SECTION 1
DEFINITIONS
1.1 DEFINITIONS.
As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:
“30-DAY INTERBANK OFFERED RATE” means, for any Swingline Loan, the rate per
annum (rounded, if necessary, to the nearest one-one hundredth (1/100) of one
percent) appearing each day on Page 3750 (or any successor page) of the Dow
Jones Market Service as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) for a term of thirty
(30) days. If for any reason such rate is not available, the term “30-Day
Interbank Offered Rate” shall mean the rate per annum (rounded, if necessary, to
the nearest 1/100 of 1%) appearing each day on Reuters Screen LIBO Page as the
London interbank offered rate for deposits in Dollars at approximately
11:00 a.m. (London time) for a term of thirty (30) days; PROVIDED, HOWEVER, if
more than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates (rounded, if necessary, to the
nearest 1/100 of 1%). As to any date on which no such rates are available, the
term “30-Day Interbank Offered Rate” shall mean such rate as determined on the
next proceeding Business Day when such rate was determinable.
“ADDITIONAL CREDIT PARTY” means each Person that becomes a Subsidiary Guarantor
after the Closing Date by execution of a Joinder Agreement.
“ADJUSTED BASE RATE” means the Base Rate PLUS the Applicable Percentage.
“ADJUSTED EURODOLLAR RATE” means the Eurodollar Rate PLUS the Applicable
Percentage.

 

1



--------------------------------------------------------------------------------



 



“ADMINISTRATIVE AGENT” shall have the meaning assigned to such term in the
heading hereof, together with any successors or assigns.
“ADMINISTRATIVE QUESTIONNAIRE” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“AFFILIATE” means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding five
percent (5%) or more of the Capital Stock in such Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“AGENT-RELATED PERSONS” means the Administrative Agent, together with its
Affiliates (including, at such times as Bank of America is the Administrative
Agent, the Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
“APPLICABLE LENDING OFFICE” means, for each Lender, the office of such Lender
(or of an Affiliate of such Lender) as such Lender may from time to time specify
to the Administrative Agent and the Borrower by written notice as the office by
which its Eurodollar Loans are made and maintained.
“APPLICABLE PERCENTAGE” means, for purposes of calculating the applicable
interest rate for any day for any Revolving Loan, the applicable rate for any
day for any Swingline Loan, the applicable rate of the Unused Fee for any day
for purposes of Section 3.5(a), the applicable rate of the Standby Letter of
Credit Fee for any day for purposes of Section 3.5(b)(i) or the applicable rate
for the Trade Letter of Credit Fee for any day for purposes of
Section 3.5(b)(ii), the appropriate applicable percentage corresponding to the
Leverage Ratio in effect as of the most recent Calculation Date:

                                                      APPLICABLE     APPLICABLE
    APPLICABLE     APPLICABLE                 PERCENTAGE FOR     PERCENTAGE    
PERCENTAGE FOR     PERCENTAGE FOR     APPLICABLE       LEVERAGE   EURODOLLAR
LOANS     FOR BASE RATE     STANDBY LETTER     TRADE LETTER     PERCENTAGE FOR  
PRICING LEVEL   RATIO   AND SWINGLINE LOANS     LOANS     OF CREDIT FEES     OF
CREDIT FEES     UNUSED FEES   I  
= 3.5
    0.90 %     0.0 %     0.90 %     0.25 %     0.175 % II  
= 3.0 but < 3.5
    0.75 %     0.0 %     0.75 %     0.25 %     0.15 % III  
= 2.5 but < 3.0
    0.60 %     0.0 %     0.60 %     0.25 %     0.125 % IV  
= 2.0 but < 2.5
    0.50 %     0.0 %     0.50 %     0.25 %     0.10 % V  
= 1.5 but < 2.0
    0.40 %     0.0 %     0.40 %     0.25 %     0.075 % VI  
< 1.5
    0.35 %     0.0 %     0.35 %     0.25 %     0.06 %

The Applicable Percentages shall be determined and adjusted quarterly on the
date (each a “CALCULATION DATE”) five Business Days after the date by which the
Borrower is required to

 

2



--------------------------------------------------------------------------------



 



provide the officer’s certificate in accordance with the provisions of
Section 7.1(c) for the most recently ended fiscal quarter of the Consolidated
Parties; PROVIDED, HOWEVER, (i) the initial Applicable Percentages shall be
based on Pricing Level IV and shall remain at Pricing Level IV until the first
Calculation Date to occur subsequent to June 30, 2007 and (ii) if the Borrower
fails to provide the officer’s certificate as required by Section 7.1(c) for the
last day of the most recently ended fiscal quarter of the Consolidated Parties,
the Applicable Percentage from such Calculation Date shall be based on Pricing
Level I until such time as an appropriate officer’s certificate is provided,
whereupon the Applicable Percentage shall be determined by the Leverage Ratio as
of the last day of the most recently ended fiscal quarter of the Consolidated
Parties preceding such Calculation Date. Each Applicable Percentage shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Percentages shall be applicable to all existing
Loans as well as any new Loans made or issued.
“APPROVED FUND” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“ARRANGER” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.
“ASSIGNEE GROUP” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“ASSIGNMENT AND ASSUMPTION” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.3(b)), and accepted by the Administrative Agent, in substantially
the form of EXHIBIT 11.3 or any other form approved by the Administrative Agent.
“BANK OF AMERICA” means Bank of America, N.A. and its successors.
“BANKRUPTCY CODE” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
“BANKRUPTCY EVENT” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or ordering
the winding up or liquidation of its affairs; or (ii) there shall be commenced
against such Person an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed, undischarged or unbonded for a period of sixty
(60) consecutive days; or (iii) such Person shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of such Person or for any substantial part of its Property
or make any general assignment for the benefit of creditors; or (iv) such Person
shall admit in writing its inability to pay its debts generally as they become
due.

 

3



--------------------------------------------------------------------------------



 



“BASE RATE” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
“BASE RATE LOAN” means any Loan bearing interest at a rate determined by
reference to the Base Rate.
“BORROWER” means the Person identified as such in the heading hereof, together
with any permitted successors and assigns.
“BORROWER MATERIALS” shall have the meaning assigned to such term in
Section 7.1.
“BUSINESS DAY” means a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or Nashville, Tennessee are
authorized or required by law to close, EXCEPT THAT, when used in connection
with a Eurodollar Loan, such day shall also be a day on which dealings between
banks are carried on in Dollar deposits in London, England.
“CAPITAL LEASE” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“CAPITAL STOCK” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
(other than a corporation) the right to receive a share of the profits and
losses of, or distributions of assets of, the issuing Person.
“CASH EQUIVALENTS” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “APPROVED BANK”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States of America
in which such Person shall have a perfected first priority security interest
(subject to no

 

4



--------------------------------------------------------------------------------



 



other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations and (e) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940, as amended, which
are administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).
“CHANGE OF CONTROL” means the occurrence of any of the following events: (i) any
Person or two or more Persons acting in concert shall have acquired “beneficial
ownership,” directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of, control over, Voting
Stock of the Borrower (or other securities convertible into such Voting Stock)
representing 30% or more of the combined voting power of all Voting Stock of the
Borrower, or (ii) a majority of the members of the Board of Directors of the
Borrower cease to be Continuing Directors.
“CLOSING DATE” means the date hereof.
“CODE” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.
“COMMITMENT” means the Revolving Commitment, the Swingline Commitment and the
LOC Commitment.
“CONSOLIDATED CASH TAXES” means, for any period, the aggregate of all federal,
state, local and foreign income, franchise, withholding, value added and similar
taxes of the Consolidated Parties on a consolidated basis for such period, as
determined in accordance with GAAP, to the extent the same are paid in cash
during such period.
“CONSOLIDATED EBITDA” means, for any period, the sum of (a) Consolidated Net
Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Interest Expense, (ii) total federal, state, local and foreign income, value
added and similar taxes, (iii) depreciation and amortization expense,
(iv) non-cash stock-based compensation expenses, (v) non-cash straight line rent
expense and (vi) other non-recurring, non-cash expenses (excluding any non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period), all as determined in accordance with GAAP.
“CONSOLIDATED EBITDAR” means, for any period, the sum of (a) Consolidated EBITDA
for such period, plus (b) Consolidated Rental Expense for such period.
“CONSOLIDATED INTEREST EXPENSE” means, for any period, all interest expense
(including the interest component under Capital Leases and Synthetic Leases) of
the Consolidated Parties on a consolidated basis for such period, as determined
in accordance with GAAP. For purposes of clarification, the implied interest
component under Synthetic Leases shall be considered interest expense for
purposes of this definition.
“CONSOLIDATED PARTIES” means a collective reference to the Borrower and its
Subsidiaries, and “CONSOLIDATED PARTY” means any one of them.

 

5



--------------------------------------------------------------------------------



 



“CONSOLIDATED NET INCOME” means, for any period, net income (excluding
extraordinary gains and other non-recurring gains and losses) after taxes for
such period of the Consolidated Parties on a consolidated basis, as determined
in accordance with GAAP.
“CONSOLIDATED RENTAL EXPENSE” means, for any period, cash rental expense under
Operating Leases (excluding any Synthetic Lease) of the Consolidated Parties on
a consolidated basis for such period, as determined in accordance with GAAP.
“CONSOLIDATED TANGIBLE ASSETS” means, as of any date of determination, all
assets of the Consolidated Parties on a consolidated basis as of such date MINUS
all intangible assets of the Consolidated Parties on a consolidated basis as of
such date, all as determined in accordance with GAAP.
“CONTINUING DIRECTOR” means, as of any date of determination, any member of the
Board of Directors of the Borrower who (a) was a member of the same Board of
Directors on the Closing Date or (b) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election.
“CREDIT DOCUMENTS” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, each Joinder Agreement, the Administrative Agent’s Fee
Letter and all other related agreements and documents issued or delivered
hereunder or thereunder or pursuant hereto or thereto (in each case as the same
may be amended, modified, restated, supplemented, extended, renewed or replaced
from time to time), and “CREDIT DOCUMENT” means any one of them.
“CREDIT PARTIES” means a collective reference to the Borrower and the
Guarantors, and “CREDIT PARTY” means any one of them.
“CREDIT PARTY OBLIGATIONS” means, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender
and the Swingline Lender) and the Administrative Agent, whenever arising, under
this Credit Agreement, the Notes or any of the other Credit Documents
(including, but not limited to, any interest accruing after the occurrence of a
Bankruptcy Event with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code) and (ii) all liabilities
and obligations, whenever arising, owing from the Borrower to any Lender, or any
Affiliate of a Lender, arising under any Hedging Agreement relating to the
Revolving Obligations hereunder.
“DEFAULT” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
“DEFAULTING LENDER” means, at any time, any Lender or Issuing Lender that
(a) has failed to make a Loan or purchase a Participation Interest required
pursuant to the term of this Credit Agreement within one Business Day of when
due, (b) has breached Section 2.2, has failed to honor a Letter of Credit as
required by its terms in accordance with Section 2.2 or has refused to issue a
Letter of Credit pursuant to Section 2.2(a)(ii)(B), (c) other than as set forth
in (a) and (b) above, has failed to pay to the Administrative Agent or any
Lender an amount owed by such Lender pursuant to the terms of this Credit
Agreement within one Business Day of when due, unless such amount is subject to
a good faith dispute or (d) has been deemed insolvent or has become subject to a
bankruptcy or insolvency proceeding or with respect to which (or with respect to
any of assets of which) a receiver, trustee or similar official has been
appointed.

 

6



--------------------------------------------------------------------------------



 



“DOLLARS” and “$” means dollars in lawful currency of the United States of
America.
“DOMESTIC SUBSIDIARY” means, with respect to any Person, any Subsidiary of such
Person which is incorporated or organized under the laws of any State of the
United States or the District of Columbia.
“ELIGIBLE ASSIGNEE” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural person) approved
by the Administrative Agent, the Issuing Lender and the Swingline Lender and,
unless an Event of Default has occurred and is continuing at the time any
assignment is effected in accordance with Section 11.3, the Borrower (such
approval not to be unreasonably withheld or delayed); PROVIDED, notwithstanding
the foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.
“ENVIRONMENTAL LAWS” means any and all lawful and applicable Federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
“ERISA AFFILIATE” means an entity which is under common control with any
Consolidated Party within the meaning of Section 4001(a)(14) of ERISA, or is a
member of a group which includes any Consolidated Party and which is treated as
a single employer under Sections 414(b) or (c) of the Code.
“ERISA EVENT” means (i) with respect to any Plan, the occurrence of a Reportable
Event or the substantial cessation of operations (within the meaning of Section
4062(e) of ERISA); (ii) the withdrawal by any Consolidated Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year in which it was a
substantial employer (as such term is defined in Section 4001(a)(2) of ERISA),
or the termination of a Multiple Employer Plan; (iii) the distribution of a
notice of intent to terminate or the actual termination of a Plan pursuant to
Section 4041(a)(2) or 4041A of ERISA; (iv) the institution of proceedings to
terminate or the actual termination of a Plan by the PBGC under Section 4042 of
ERISA; (v) any event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (vi) the complete or partial withdrawal of any
Consolidated Party or any ERISA Affiliate from a Multiemployer Plan; (vii) the
conditions for imposition of a lien under Section 302(f) of ERISA exist with
respect to any Plan; or (viii) the adoption of an amendment to any Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA.
“EURODOLLAR LOAN” means any Loan that bears interest at a rate based upon the
Eurodollar Rate.

 

7



--------------------------------------------------------------------------------



 



“EURODOLLAR RATE” means for any Interest Period with respect to any Eurodollar
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

         
Eurodollar Rate   =  
EURODOLLAR BASE RATE     1.00 — Eurodollar Reserve Percentage  

Where,
“EURODOLLAR BASE RATE” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
“EURODOLLAR RESERVE PERCENTAGE” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.
“EVENT OF DEFAULT” shall have the meaning as defined in Section 9.1.
“EXISTING LETTERS OF CREDIT” means the letters of credit described by letter of
credit number, undrawn amount, name of beneficiary and date of expiry on
SCHEDULE 1.1(A) attached hereto.
“FEES” means all fees payable pursuant to Section 3.5.
“FEDERAL FUNDS RATE” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; PROVIDED that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded, if
necessary, to the nearest 1/100 of 1%) charged to the Administrative Agent (in
its individual capacity) on such day on such transactions as determined by the
Administrative Agent.

 

8



--------------------------------------------------------------------------------



 



“FIXED CHARGE COVERAGE RATIO” means, with respect to the Consolidated Parties on
a consolidated basis, as of the end of each fiscal quarter of the Consolidated
Parties for the twelve month period ending on such date, the ratio of (a) the
sum of (i) Consolidated EBITDAR for the applicable period minus
(ii) Consolidated Cash Taxes for the applicable period to (b) the sum of (i) the
cash portion of Consolidated Interest Expense for the applicable period PLUS
(ii) Scheduled Funded Debt Payments for the applicable period PLUS (iii)
Consolidated Rental Expense for the applicable period PLUS (iv) cash dividends
paid by the Borrower during the applicable period.
“FOREIGN LENDER” shall have the meaning assigned to such term in
Section 3.11(d).
“FOREIGN SUBSIDIARY” means, with respect to any Person, any Subsidiary of such
Person which is not a Domestic Subsidiary of such Person.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“FUND” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans or similar extensions of credit in the ordinary course of its activities.
“FUNDED INDEBTEDNESS” means, with respect to any Person, without duplication,
(a) all Indebtedness of such Person other than Indebtedness of the types
referred to in clause (e), (f), (g), (i), and (l) of the definition of
“Indebtedness” set forth in this Section 1.1, (b) all Indebtedness of another
Person of the type referred to in clause (a) above secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (c) all Guaranty Obligations of
such Person with respect to Indebtedness of the type referred to in clause
(a) above of another Person and (d) Indebtedness of the type referred to in
clause (a) above of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer.
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
“GOVERNMENTAL AUTHORITY” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
“GUARANTORS” means a collective reference to each of the Subsidiary Guarantors
and “GUARANTOR” means any one of them.
“GUARANTY OBLIGATIONS” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any Property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or purchase Property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any

 

9



--------------------------------------------------------------------------------



 



Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.
“HEDGING AGREEMENTS” means any interest rate protection agreement or foreign
currency exchange agreement.
“INDEBTEDNESS” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person, (h) the principal portion of all obligations of such
Person under Capital Leases, (i) all obligations of such Person under Hedging
Agreements, (j) the maximum amount of all standby letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) the principal portion of all obligations of such Person under Synthetic
Leases and (l) the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer.
“INDEMNIFIED PARTY” has the meaning specified in Section 11.5(b).
“INTEREST PAYMENT DATE” means (a) as to Base Rate Loans, the last day of each
calendar month, the date of repayment of principal of such Loan and the Maturity
Date, and (b) as to Eurodollar Loans, the last day of each applicable Interest
Period, the date of repayment of principal of such Loan and the Maturity Date,
and in addition, where the applicable Interest Period for a Eurodollar Loan is
greater than three months, then also the date three months from the beginning of
the Interest Period and each three months thereafter.
“INTEREST PERIOD” means, as to Eurodollar Loans, a period of one, two, three or
six months’ duration, as the Borrower may elect, commencing, in each case, on
the date of the borrowing (including continuations and conversions thereof);
PROVIDED, HOWEVER, (a) if any Interest Period would end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day (except that where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding Business Day), (b) no
Interest Period shall extend beyond the Maturity Date, and (c) where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last Business Day of such calendar month.
“INVESTMENT” means (a) the acquisition (whether for cash, property, services,
assumption of Indebtedness, securities or otherwise) of all or any substantial
portion of the assets, Capital Stock, bonds, notes, debentures, partnership,
joint ventures or other ownership interests or other securities of any Person or
(b) any deposit with, or advance, loan or other extension of credit to, any
Person (other

 

10



--------------------------------------------------------------------------------



 



than deposits made in connection with the purchase of equipment or other assets
in the ordinary course of business) or (c) any other capital contribution to or
investment in any Person, including, without limitation, any Guaranty
Obligations (including any support for a letter of credit issued on behalf of
such Person) incurred for the benefit of such Person.
“ISSUING LENDER” means Bank of America, or any successor issuer of Letters of
Credit hereunder.
“ISSUING LENDER FEES” shall have the meaning assigned to such term in
Section 3.5(b)(ii).
“JOINDER AGREEMENT” means a Joinder Agreement substantially in the form of
EXHIBIT 7.12 hereto, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 7.12.
“L/C ADVANCE” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its pro rata share (based
on the respective Revolving Commitment Percentage of such Lender).
“L/C BORROWING” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced by a Revolving Loan advance.
“L/C CREDIT EXTENSION” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“LENDER” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Person which may become a Lender in accordance with the
terms hereof, together with their successors and permitted assigns.
“LETTER OF CREDIT” means (a) any letter of credit issued by the Issuing Lender
for the account of the Borrower in accordance with the terms of Section 2.2 and
(b) any Existing Letter of Credit.
“LETTER OF CREDIT APPLICATION” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Lender.
“LETTER OF CREDIT EXPIRATION DATE” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“LEVERAGE RATIO” means, with respect to the Consolidated Parties on a
consolidated basis for the twelve month period ending on the last day of any
fiscal quarter, the ratio of (a) the sum of (i) Funded Indebtedness of the
Consolidated Parties on the last day of such period PLUS (ii) Consolidated
Rental Expense for such period multiplied by six to (b) the sum of
(i) Consolidated EBITDAR for such period.
“LIEN” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

 

11



--------------------------------------------------------------------------------



 



“LOAN” or “LOANS” means the Revolving Loans (or a portion of any Revolving Loan
bearing interest at the Adjusted Base Rate or the Adjusted Eurodollar Rate)
and/or any Swingline Loan, individually or collectively, as appropriate.
“LOC COMMITMENT” means the commitment of the Issuing Lender to issue Letters of
Credit, and to honor payment obligations under, Letters of Credit hereunder in
an aggregate face amount at any time outstanding (together with the amounts of
any unreimbursed drawings thereon) of up to the LOC Committed Amount and with
respect to each Lender, the commitment of each Lender to purchase participation
interests in the Letters of Credit.
“LOC COMMITTED AMOUNT” means SEVENTY-FIVE MILLION DOLLARS ($75,000,000).
“LOC DOCUMENTS” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or at risk or (ii) any collateral security for such obligations.
“LOC OBLIGATIONS” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit PLUS (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed by the Borrower.
“MATERIAL ADVERSE EFFECT” means a material adverse effect on (a) the business,
operations, assets, property, condition (financial or otherwise), liabilities or
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Borrower and the other Credit Parties taken as a whole to perform any
material obligation under the Credit Documents or (c) the material rights and
remedies of the Lenders under the Credit Documents.
“MATERIALS OF ENVIRONMENTAL CONCERN” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
“MATURITY DATE” means February  _____, 2012.
“MOODY’S” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
“MULTIEMPLOYER PLAN” means a Plan which is a multiemployer plan as defined in
Sections 3(37) or 4001(a)(3) of ERISA.
“MULTIPLE EMPLOYER PLAN” means a Plan which any Consolidated Party or any ERISA
Affiliate and at least one employer other than the Consolidated Parties or any
ERISA Affiliate are contributing sponsors.
“NON-CONSENTING LENDER” shall have the meaning assigned to such term in
Section 11.19.
“NOTE” or “NOTES” means the Revolving Notes and/or the Swingline Note,
individually or collectively, as appropriate.

 

12



--------------------------------------------------------------------------------



 



“NOTICE OF BORROWING” means a written notice of borrowing in substantially the
form of EXHIBIT 2.1(B)(I), as required by Section 2.1(b)(i).
“NOTICE OF EXTENSION/CONVERSION” means the written notice of extension or
conversion in substantially the form of EXHIBIT 3.2, as required by Section 3.2.
“OPERATING LEASE” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.
“OTHER TAXES” shall have the meaning assigned to such term in Section 3.11.
“PARTICIPANT” shall have the meaning assigned to such term in Section 11.3(d).
“PARTICIPATION INTEREST” means a purchase by a Lender of a participation in
Letters of Credit or LOC Obligations as provided in Section 2.2, in Swingline
Loans as provided in Section 2.3, or in any Loans as provided in Section 3.14.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.
“PERMITTED INVESTMENTS” means Investments which are either (i) cash and Cash
Equivalents; (ii) accounts receivable created, acquired or made by any
Consolidated Party in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; (iii) Investments
consisting of Capital Stock, obligations, securities or other property received
by any Consolidated Party in settlement of accounts receivable (created in the
ordinary course of business) from bankrupt obligors; (iv) investments in any
Credit Party; and (v) investments (including acquisitions) of a nature not
contemplated in the foregoing clauses in an amount at any time outstanding not
to exceed $75,000,000 in the aggregate during the term of the Credit Agreement
(including any goodwill associated herewith).
“PERMITTED LIENS” means:
(i) Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);
(ii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, PROVIDED that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the Property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof);

 

13



--------------------------------------------------------------------------------



 



(iii) Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by any Consolidated Party in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
bids, leases, government contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money);
(iv) Liens in connection with attachments or judgments (including judgment or
appeal bonds) PROVIDED that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;
(v) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
Property for its intended purposes;
(vi) Liens on Property securing purchase money Indebtedness (including Capital
Leases) hereafter incurred to finance the purchase of fixed assets PROVIDED that
(a) the total of all such Indebtedness of the Consolidated Parties secured by
such Liens shall not exceed an aggregate principal amount of $20,000,000 at any
one time outstanding and (b) any such Lien attaches to such Property
concurrently with or within 90 days after the acquisition thereof;
(vii) leases or subleases granted to others not interfering in any material
respect with the business of any Consolidated Party;
(viii) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, operating leases permitted by this Credit
Agreement;
(ix) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
(x) Liens of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(xi) Liens in connection with Sale and Leaseback Transactions permitted by
Section 8.13;
(xii) Liens existing as of the Closing Date and set forth on SCHEDULE 1.1(A);
PROVIDED that no such Lien shall at any time be extended to or cover any
Property other than the Property subject thereto on the Closing Date; and
(xiii) other Liens not described above, PROVIDED that the aggregate principal
amount of obligations secured by such Liens PLUS the aggregate principal amount
of unsecured Indebtedness of Subsidiaries of the Borrower outstanding pursuant
to Section 8.1(f) does not exceed 10% of Consolidated Tangible Assets.

 

14



--------------------------------------------------------------------------------



 



“PERSON” means any individual, partnership, joint venture, firm, corporation,
limited liability company, business trust, association, trust or other
enterprise (whether or not incorporated) or any Governmental Authority.
“PLAN” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Consolidated Party or
any ERISA Affiliate is (or, if such plan were terminated at such time, would
under Section 4069 of ERISA be deemed to be) an “employer” within the meaning of
Section 3(5) of ERISA.
“PLATFORM” shall have the meaning assigned to such term in Section 7.1.
“PRIME RATE” means the per annum rate of interest established from time to time
by Bank of America as its prime rate, which rate may not be the lowest rate of
interest charged by Bank of America to its customers.
“PROPERTY” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“PUBLIC LENDER” shall have the meaning assigned to such term in Section 7.1.
“REGISTER” shall have the meaning given such term in Section 11.3(c).
“REGULATION T, U, OR X” means Regulation T, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.
“RELATED PARTIES” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and such Person’s Affiliates.
“RELEASE” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles) of any Materials of Environmental Concern.
“REPORTABLE EVENT” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.
“REQUIRED LENDERS” means, at any time, Lenders whose aggregate Credit Exposure
(as hereinafter defined) constitutes more than 50% of the Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean (a) at any time
prior to the termination of the Commitments, the sum of the Revolving Commitment
Percentage of such Lender multiplied by the Revolving Committed Amount and
(b) at any time after the termination of the Commitments, the sum of (i) the
principal balance of the outstanding Loans of such Lender plus (ii) such
Lender’s Participation Interests in the face amount of the outstanding Letters
of Credit and Swingline Loans.
“REQUIREMENT OF LAW” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or

 

15



--------------------------------------------------------------------------------



 



regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or to which
any of its material property is subject.
“RESPONSIBLE OFFICER” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Credit Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the party of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.
“RESTRICTED PAYMENT” means (i) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Consolidated Party, now or hereafter outstanding (including without
limitation any payment in connection with any merger or consolidation involving
any Consolidated Party), or to the direct or indirect holders of any shares of
any class of Capital Stock of any Consolidated Party, now or hereafter
outstanding, in their capacity as such (other than dividends or distributions
payable in the same class of Capital Stock of the applicable Person or to any
Credit Party (directly or indirectly through Subsidiaries), (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding and (iii) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Capital Stock of any Consolidated
Party, now or hereafter outstanding.
“REVOLVING COMMITMENT” means, with respect to each Lender, the commitment of
such Lender in an aggregate principal amount at any time outstanding of up to
such Lender’s Revolving Commitment Percentage of the Revolving Committed Amount,
(i) to make Revolving Loans in accordance with the provisions of Section 2.1(a),
(ii) to purchase Participation Interests in Letters of Credit in accordance with
the provisions of Section 2.2(c) and (iii) to purchase Participation Interests
in Swingline Loans in accordance with the provisions of Section 2.3(c).
“REVOLVING COMMITMENT PERCENTAGE” means, for any Lender, the percentage
identified as its Revolving Commitment Percentage on SCHEDULE 2.1(A), as such
percentage may be modified in accordance with the provisions of Section 3.4 or
Section 11.3.
“REVOLVING COMMITTED AMOUNT” means TWO HUNDRED FIFTY MILLION DOLLARS
($250,000,000) as such amount may be increased or reduced pursuant to
Section 3.4.
“REVOLVING LOANS” shall have the meaning assigned to such term in
Section 2.1(a).
“REVOLVING NOTE” or “REVOLVING NOTES” means the promissory notes of the Borrower
in favor of each of the Lenders evidencing the Revolving Loans provided pursuant
to Section 2.1(e), individually or collectively, as appropriate, as such
promissory notes may be amended, modified, restated, supplemented, extended,
renewed or replaced from time to time.
“REVOLVING OBLIGATIONS” means, collectively, the Revolving Loans, the Swingline
Loans and the LOC Obligations.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.
“SALE AND LEASEBACK TRANSACTION” means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with

 

16



--------------------------------------------------------------------------------



 



respect to any lease, whether an Operating Lease or a Capital Lease, of any
Property (whether real, personal or mixed), whether now owned or hereafter
acquired (a) which such Consolidated Party has sold or transferred (or is to
sell or transfer) to a Person which is not a Consolidated Party or (b) which
such Consolidated Party intends to use for substantially the same purpose as any
other Property which has been sold or transferred (or is to be sold or
transferred) by such Consolidated Party to another Person which is not a
Consolidated Party in connection with such lease.
“SCHEDULED FUNDED DEBT PAYMENTS” means, as of the end of each fiscal quarter of
the Borrower, for the Borrower and its Subsidiaries on a consolidated basis, the
sum of all scheduled payments of principal on Funded Indebtedness for the
applicable period ending on such date (including the principal component of
payments due on Capital Leases during the applicable period ending on such
date); it being understood that Scheduled Funded Debt Payments shall not include
prepayments pursuant to Section 3.3.
“SINGLE EMPLOYER PLAN” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.
“SOLVENT” or “SOLVENCY” means, with respect to any Person as of a particular
date, that on such date (i) such Person is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (ii) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature in their ordinary course, (iii) such Person is not engaged in a business
or a transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged or is to engage, (iv) the fair value of the Property of
such Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person and (v) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. In computing the amount of contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“STANDBY LETTER OF CREDIT FEE” shall have the meaning assigned to such term in
Section 3.5(b)(i).
“SUBSIDIARY” means, as to any Person at any time, (a) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at such time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at such time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity of which such Person directly or indirectly through Subsidiaries
owns at such time more than 50% of the Capital Stock. Notwithstanding the
foregoing, (i) Del’s Farm Supply Canada Co., a Nova Scotia corporation, shall
not constitute a Subsidiary of the Borrower for purposes of the Credit Documents
so long as its assets are less than $1,500,000 and its annual net income is less
than $150,000 and (ii) Tractor Supply GC Trust, a Maryland business trust, shall
not constitute a Subsidiary of the Borrower for purposes of the Credit Documents
so long as it engages in no material business other than the administration of
the Borrower’s retail gift card program.

 

17



--------------------------------------------------------------------------------



 



“SUBSIDIARY GUARANTOR” means each of the Persons identified as a “Subsidiary
Guarantor” on the signature pages hereto and each Additional Credit Party which
may hereafter execute a Joinder Agreement, together with their successors and
permitted assigns, and “Subsidiary Guarantor” means any one of them.
“SWINGLINE COMMITTED AMOUNT” means TEN MILLION DOLLARS ($10,000,000).
“SWINGLINE LENDER” means Bank of America, together with any successors or
assigns.
“SWINGLINE LOAN REQUEST” means a request by the Borrower for a Swingline Loan in
substantially the form of EXHIBIT 2.3(B).
“SWINGLINE LOANS” means the loans made by the Swingline Lender pursuant to
Section 2.3.
“SWINGLINE NOTE” means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.3, as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
“SYNTHETIC LEASE” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease.
“TAXES” shall have the meaning assigned to such term in Section 3.11.
“TRADE LETTER OF CREDIT FEE” shall have the meaning assigned to such term in
Section 3.5(b)(ii).
“UNREIMBURSED AMOUNT” shall have the meaning assigned to such term in
Section 2.2(c)(i).
“UNUSED FEE” shall have the meaning assigned to such term in Section 3.5(a).
“UNUSED FEE CALCULATION PERIOD” shall have the meaning assigned to such term in
Section 3.5(a).
“UNUSED REVOLVING COMMITTED AMOUNT” means, for any period, the amount by which
(a) the then applicable Revolving Committed Amount exceeds (b) the daily average
sum for such period of (i) the outstanding aggregate principal amount of all
Revolving Loans PLUS (ii) the outstanding aggregate principal amount of all LOC
Obligations.
“VOTING STOCK” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.
“WHOLLY OWNED SUBSIDIARY” of any Person means any Subsidiary 100% of whose
Voting Stock or other equity interest is at the time owned by such Person
directly or indirectly through other Wholly Owned Subsidiaries.
1.2 COMPUTATION OF TIME PERIODS.

 

18



--------------------------------------------------------------------------------



 



For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
1.3 ACCOUNTING TERMS.
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 7.1 (or, prior to
the delivery of the first financial statements pursuant to Section 7.1,
consistent with the financial statements as at December 31, 2005); PROVIDED,
HOWEVER, if (a) the Credit Parties shall object to determining such compliance
on such basis at the time of delivery of such financial statements due to any
change in GAAP or the rules promulgated with respect thereto or (b) the
Administrative Agent or the Required Lenders shall so object in writing within
60 days after delivery of such financial statements, then such calculations
shall be made on a basis consistent with the most recent financial statements
delivered by the Credit Parties to the Lenders as to which no such objection
shall have been made.
1.4 LETTER OF CREDIT AMOUNTS.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; PROVIDED, HOWEVER, that with respect to any Letter of Credit that, by
its terms or the terms of any LOC Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
SECTION 2
CREDIT FACILITIES
2.1 REVOLVING LOANS.
(a) REVOLVING COMMITMENT. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Lender
severally agrees to make available to the Borrower such Lender’s Revolving
Commitment Percentage of revolving credit loans requested by the Borrower in
Dollars (“REVOLVING LOANS”) from time to time from the Closing Date until the
Maturity Date, or such earlier date as the Revolving Commitments shall have been
terminated as provided herein; provided, HOWEVER, that (i) with regard to the
Lenders collectively, the amount of the Revolving Obligations outstanding shall
not exceed the Revolving Committed Amount; PROVIDED, FURTHER, (ii) with regard
to each Lender individually, such Lender’s Revolving Commitment Percentage of
the sum of the Revolving Loans PLUS LOC Obligations outstanding PLUS Swingline
Loans outstanding shall not exceed such Lender’s Revolving Commitment Percentage
of the Revolving Committed Amount. Revolving Loans may consist of Base Rate
Loans or Eurodollar Loans, or a combination thereof, as the Borrower may
request; PROVIDED, HOWEVER, that no more than ten Eurodollar Loans shall be
outstanding hereunder at any time (it being understood that, for purposes
hereof, Eurodollar Loans with different Interest Periods shall be considered as
separate Eurodollar Loans, even if they begin on the same date, although
borrowings, extensions and conversions may, in accordance with the provisions
hereof, be combined at the end of existing

 

19



--------------------------------------------------------------------------------



 



Interest Periods to constitute a new Eurodollar Loan with a single Interest
Period). Revolving Loans hereunder may be repaid and reborrowed in accordance
with the provisions hereof.
(b) REVOLVING LOAN BORROWINGS.
(i) NOTICE OF BORROWING. The Borrower shall request a Revolving Loan borrowing
by written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent not later than 12:00 Noon (Charlotte, North Carolina time)
on the Business Day of the requested borrowing in the case of Base Rate Loans,
and on the second Business Day prior to the date of the requested borrowing in
the case of Eurodollar Loans. Each such request for borrowing shall be
irrevocable and shall specify (A) that a Revolving Loan is requested, (B) the
date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed, and (D) whether the borrowing shall
be comprised of Base Rate Loans, Eurodollar Loans or a combination thereof, and
if Eurodollar Loans are requested, the Interest Period(s) therefor. If the
Borrower shall fail to specify in any such Notice of Borrowing (I) an applicable
Interest Period in the case of a Eurodollar Loan, then such notice shall be
deemed to be a request for an Interest Period of one month, or (II) the type of
Revolving Loan requested, then such notice shall be deemed to be a request for a
Base Rate Loan hereunder. The Administrative Agent shall give notice to each
affected Lender promptly upon receipt of each Notice of Borrowing pursuant to
this Section 2.1(b)(i), the contents thereof and each such Lender’s share of any
borrowing to be made pursuant thereto.
(ii) MINIMUM AMOUNTS. Each Base Rate Loan that is a Revolving Loan shall be in a
minimum aggregate principal amount of $100,000 and integral multiples of $1,000
in excess thereof (or the remaining amount of the Revolving Committed Amount, if
less), and each Eurodollar Loan that is a Revolving Loan shall be in a minimum
aggregate principal amount of $2,500,000 and integral multiples of $1,000,000 in
excess thereof (or the remaining amount of the Revolving Committed Amount, if
less).
(iii) ADVANCES. Each Lender will make its Revolving Commitment Percentage of
each Revolving Loan borrowing available to the Administrative Agent for the
account of the Borrower as specified in Section 3.15(a), or in such other manner
as the Administrative Agent may specify in writing, by 1:00 p.m. (Charlotte,
North Carolina time) on the date specified in the applicable Notice of Borrowing
in Dollars and in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent by crediting the account of the Borrower on the books of such office with
the aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.
(c) REPAYMENT. The principal amount of all Revolving Loans shall be due and
payable in full on the Maturity Date, unless accelerated sooner pursuant to
Section 9.2.
(d) INTEREST. Subject to the provisions of Section 3.1,
(i) BASE RATE LOANS. During such periods as Revolving Loans shall be comprised
in whole or in part of Base Rate Loans, such Base Rate Loans shall bear interest
at a per annum rate equal to the Adjusted Base Rate.

 

20



--------------------------------------------------------------------------------



 



(ii) EURODOLLAR LOANS. During such periods as Revolving Loans shall be comprised
in whole or in part of Eurodollar Loans, such Eurodollar Loans shall bear
interest at a per annum rate equal to the Adjusted Eurodollar Rate.
Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).
(e) REVOLVING NOTES. The Revolving Loans made by each Lender shall be evidenced
by a duly executed promissory note of the Borrower to such Lender in an original
principal amount equal to such Lender’s Revolving Commitment Percentage of the
Revolving Committed Amount and in substantially the form of EXHIBIT 2.1(E).
2.2 LETTER OF CREDIT SUBFACILITY.
(a) THE LETTER OF CREDIT COMMITMENT.
(i) Subject to the terms and conditions set forth herein, (A) the Issuing Lender
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.2, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower;
PROVIDED that the Issuing Lender shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in any Letter of Credit if as of the date of such L/C Credit
Extension, (x) the sum of the Revolving Loans outstanding PLUS LOC Obligations
outstanding PLUS Swingline Loans outstanding would exceed the Revolving
Committed Amount, (y) with regard to any Lender individually, such Lender’s
Revolving Commitment Percentage of the sum of the Revolving Loans outstanding
PLUS LOC Obligations outstanding PLUS Swingline Loans outstanding would exceed
such Lender’s Revolving Commitment Percentage of the Revolving Committed Amount
or (z) the amount of LOC Obligations outstanding would exceed the LOC Committed
Amount. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.
(ii) The Issuing Lender shall be under no obligation to issue any Letter of
Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any law applicable to the Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital

 

21



--------------------------------------------------------------------------------



 



requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Lender in good faith deems material to it;
(B) the issuance of such Letter of Credit would violate one or more generally
applicable policies of the Issuing Lender;
(C) subject to Section 2.2(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance, unless
the Required Lenders have approved such expiry date;
(D) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
(E) such Letter of Credit is to be used for a purpose other than is permitted by
Section 7.9 or denominated in a currency other than Dollars; or
(F) a default of any Lender’s obligations to fund under Section 2.2(c) exists or
any Lender is at such time a Defaulting Lender hereunder, unless the Issuing
Lender has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the Issuing Lender’s risk with respect to such Lender.
(iii) The Issuing Lender shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Lender would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

  (b)   PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Issuing Lender (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the Issuing Lender and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the Issuing Lender may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the Issuing Lender: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the Issuing Lender may require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Issuing
Lender (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D)

 

22



--------------------------------------------------------------------------------



 



such other matters as the Issuing Lender may require. Additionally, the Borrower
shall furnish to the Issuing Lender and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any LOC Documents, as the Issuing Lender or the Agent
may reasonably require.
(ii) Promptly after receipt of any Letter of Credit Application, the Issuing
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Lender will provide the
Administrative Agent with a copy thereof. Unless the Issuing Lender has received
written notice from the Administrative Agent or any Credit Party at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 5 shall not be satisfied, then, subject to the terms and conditions
hereof, the Issuing Lender shall, on the requested date, issue a Letter of
Credit for the account of the Borrower or enter into the applicable amendment,
as the case may be, in each case in accordance with the Issuing Lender’s usual
and customary business practices. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a risk participation
in such Letter of Credit in an amount equal to its pro rata share of the
obligations under such Letter of Credit (based on the Revolving Commitment
Percentage of such Lender).
(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c) DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Lender shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the Issuing Lender under a Letter of Credit (each such
date, an “HONOR DATE”), the Borrower shall reimburse the Issuing Lender through
the Administrative Agent in an amount equal to the amount of such drawing. If
the Borrower fails to so reimburse the Issuing Lender by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “UNREIMBURSED AMOUNT”), and the amount
of such Lender’s pro rata share thereof (based on the respective Revolving
Commitment Percentage of such Lender). In such event, the Borrower shall be
deemed to have requested a Revolving Loan advance comprised of Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.1 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Committed Amount and the conditions set forth in
Section 5.2 (other than the delivery of a Notice of Borrowing). Any notice given
by the Issuing Lender or the Administrative Agent pursuant to this
Section 2.2(c)(i) may be given by telephone if immediately confirmed in writing;
PROVIDED that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

23



--------------------------------------------------------------------------------



 



(ii) Each Lender (including the Lender acting as Issuing Lender) shall upon any
notice pursuant to Section 2.2(c)(i) make funds available to the Administrative
Agent for the account of the Issuing Lender at the Administrative Agent’s Office
in an amount equal to its pro rata share of the Unreimbursed Amount (based on
the respective Revolving Commitment Percentage of such Lender) not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.2(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Issuing Lender.
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Loan advance because the conditions set forth in Section 5.2 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the Issuing Lender an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Lender’s payment to the Administrative Agent for the account
of the Issuing Lender pursuant to Section 2.2(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.2.
(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.2(c) to reimburse the Issuing Lender for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s pro rata share (based on
the respective Revolving Commitment Percentage of such Lender) of such amount
shall be solely for the account of the Issuing Lender.
(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the Issuing Lender for amounts drawn under Letters of Credit, as
contemplated by this Section 2.2(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; PROVIDED, HOWEVER, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.2(c) is subject to the conditions set
forth in Section 5.2 (other than delivery by the Borrower of a Notice of
Borrowing). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the Issuing Lender for the amount of
any payment made by the Issuing Lender under any Letter of Credit, together with
interest as provided herein.
(vi) If any Lender fails to make available to the Administrative Agent for the
account of the Issuing Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.2(c) by the time
specified in Section 2.2(c)(ii), the Issuing Lender shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Issuing Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

24



--------------------------------------------------------------------------------



 



(d) REPAYMENT OF PARTICIPATIONS.
(i) At any time after the Issuing Lender has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.2(c), if the Administrative Agent
receives for the account of the Issuing Lender any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its pro rata share thereof (based on the respective Revolving Commitment
Percentage of such Lender) (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.
(ii) If any payment received by the Administrative Agent for the account of the
Issuing Lender pursuant to Section 2.2(c)(i) is required to be returned under
any of the circumstances described in Section 3.14 (including pursuant to any
settlement entered into by the Issuing Lender in its discretion), each Lender
shall pay to the Administrative Agent for the account of the Issuing Lender its
pro rata share thereof (based on the respective Revolving Commitment Percentage
of such Lender) on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
(e) OBLIGATIONS ABSOLUTE. The obligation of the Borrower to reimburse the
Issuing Lender for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, or any other agreement or instrument relating thereto;
(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the Issuing Lender or any other Person, whether
in connection with this Credit Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any other debtor relief laws; or

 

25



--------------------------------------------------------------------------------



 



(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Lender. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.
(f) ROLE OF ISSUING LENDER. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the Issuing Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing
Lender, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the Issuing Lender shall be liable to any Lender
for (i) any action taken or omitted in connection herewith at the request or
with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; PROVIDED, HOWEVER, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Lender, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the Issuing Lender,
shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 2.2(e); PROVIDED, HOWEVER, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the Issuing Lender, and the Issuing Lender may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Issuing Lender’s willful misconduct or gross negligence or the
Issuing Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit unless
the Issuing Lender is prevented or prohibited from so paying as a result of any
order or directive from any court or other Governmental Authority. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g) CASH COLLATERAL. Upon the request of the Administrative Agent, (i) if the
Issuing Lender has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the LOC Obligations outstanding (in an amount

 

26



--------------------------------------------------------------------------------



 



equal to the amount of LOC Obligations outstanding determined as of the date of
such L/C Borrowing or the Letter of Credit Expiration Date, as the case may be).
For purposes hereof, “CASH COLLATERALIZE” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the Issuing Lender and
the Lenders, as collateral for the LOC Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Lender (which documents are hereby
consented to by the Lenders). The Borrower hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender and the Lenders, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash collateral shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.
(h) APPLICABILITY OF ISP AND UCP. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.
(i) CONFLICT WITH LETTER OF CREDIT APPLICATION. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
2.3 SWINGLINE LOANS SUBFACILITY.
(a) SWINGLINE LOANS. Subject to the terms and conditions set forth herein and in
the other Credit Documents and in reliance upon the agreements of the other
Lenders set forth herein, the Swingline Lender hereby agrees to make loans to
the Borrower in Dollars at any time and from time to time from the Closing Date
to but not including the Maturity Date, or such earlier date as the Revolving
Commitments shall have been terminated as provided herein (each such loan, a
“SWINGLINE LOAN” and collectively, the “SWINGLINE LOANS”); provided that (i) the
aggregate principal amount of the Swingline Loans outstanding at any one time
shall not exceed the Swingline Committed Amount and (ii) with regard to the
Lenders collectively, the amount of Revolving Obligations outstanding shall not
exceed the Revolving Committed Amount. Prior to the Maturity Date, Swingline
Loans may be repaid and reborrowed by the Borrower in accordance with the
provisions hereof.
(b) METHOD OF BORROWING AND FUNDING SWINGLINE LOANS. By no later than 2:30 p.m.
(Charlotte, North Carolina time), on the date of the requested borrowing of
Swingline Loans, the Borrower shall telephone the Swingline Lender as well as
submit a Swingline Loan Request to the Swingline Lender in the form of EXHIBIT
2.3(B) setting forth (i) the amount of the requested Swingline Loan and (ii) the
date of the requested Swingline Loan and complying in all respects with
Section 5.2. The Swingline Lender shall initiate the transfer of funds
representing the Swingline Loan advance to the Borrower by 3:00 p.m. on the
Business Day of the requested borrowing. Each Swingline Loan shall be in a
minimum amount of $100,000 and in integral multiples of $1,000 in excess
thereof.
(c) REPAYMENT AND PARTICIPATIONS OF SWINGLINE LOANS. The Borrower agrees to
repay all Swingline Loans within five Business Days of demand therefor by the
Swingline Lender. Each repayment of a Swingline Loan may be accomplished by
requesting Revolving Loans which request is not subject to the conditions set
forth in Section 5.2. In the event that the Borrower shall fail to

 

27



--------------------------------------------------------------------------------



 



timely repay any Swingline Loan, and in any event upon (i) a request by the
Swingline Lender, (ii) the occurrence of an Event of Default described in
Section 9.1(f) or (iii) the acceleration of any Loan or termination of any
Commitment pursuant to Section 9.2, each other Lender shall irrevocably and
unconditionally purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation in such Swingline Loan in an
amount equal to such other Lender’s Revolving Commitment Percentage thereof, by
directly purchasing a participation in such Swingline Loan in such amount
(regardless of whether the conditions precedent thereto set forth in Section 5.2
are then satisfied, whether or not the Borrower has submitted a Notice of
Borrowing and whether or not the Commitments are then in effect, any Event of
Default exists or all the Loans have been accelerated) and paying the proceeds
thereof to the Swingline Lender at the address provided in Section 11.1, or at
such other address as the Swingline Lender may designate, in Dollars and in
immediately available funds. If such amount is not in fact made available to the
Swingline Lender by any Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with accrued interest
thereon for each day from the date of demand thereof, at the Federal Funds Rate.
If such Lender does not pay such amount forthwith upon the Swingline Lender’s
demand therefor, and until such time as such Lender makes the required payment,
the Swingline Lender shall be deemed to continue to have outstanding Swingline
Loans in the amount of such unpaid participation obligation for all purposes of
the Credit Documents other than those provisions requiring the other Lenders to
purchase a participation therein. Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans, and
any other amounts due to it hereunder to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section 2.3(c) until such amount has been
purchased (as a result of such assignment or otherwise). The principal amount of
all Swingline Loans shall be due and payable in full on the Maturity Date,
unless accelerated sooner pursuant to Section 9.2 or required to be repaid by
the Swingline Lender pursuant to the foregoing terms of this Section 2.3(c).
(d) INTEREST. Subject to the provisions of Section 3.1, each Swingline Loan
shall bear interest at a per annum rate equal to the 30-Day Interbank Offered
Rate PLUS the Applicable Percentage.
(e) SWINGLINE NOTE. The Swingline Loans made by the Swingline Lender shall be
evidenced by a duly executed promissory note of the Borrower to the Swingline
Lender in the face amount of the Swingline Committed Amount and in substantially
the form of EXHIBIT 2.3(E).
SECTION 3
OTHER PROVISIONS RELATING TO CREDIT FACILITIES
3.1 DEFAULT RATE.
Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate 2% greater than the rate which
would otherwise be applicable (or if no rate is applicable, whether in respect
of interest, fees or other amounts, then the Adjusted Base Rate PLUS 2%).
3.2 EXTENSION AND CONVERSION.
The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another interest rate type; PROVIDED, HOWEVER,

 

28



--------------------------------------------------------------------------------



 



that (i) except as provided in Section 3.8, Eurodollar Loans may be converted
into Base Rate Loans or extended as Eurodollar Loans for new Interest Periods
only on the last day of the Interest Period applicable thereto, (ii) without the
consent of the Required Lenders, Eurodollar Loans may be extended, and Base Rate
Loans may be converted into Eurodollar Loans, only if the conditions precedent
set forth in Section 5.2 are satisfied on the date of extension or conversion,
(iii) Loans extended as, or converted into, Eurodollar Loans shall be subject to
the terms of the definition of “INTEREST PERIOD” set forth in Section 1.1 and
shall be in such minimum amounts as provided in Section 2.1(b)(ii), (iv) no more
than ten Eurodollar Loans shall be outstanding hereunder at any time (it being
understood that, for purposes hereof, Eurodollar Loans with different Interest
Periods shall be considered as separate Eurodollar Loans, even if they begin on
the same date, although borrowings, extensions and conversions may, in
accordance with the provisions hereof, be combined at the end of existing
Interest Periods to constitute a new Eurodollar Loan with a single Interest
Period) and (v) any request for extension or conversion of a Eurodollar Loan
which shall fail to specify an Interest Period shall be deemed to be a request
for an Interest Period of one month. Each such extension or conversion shall be
effected by the Borrower by giving a Notice of Extension/Conversion (or
telephonic notice promptly confirmed in writing) to the office of the
Administrative Agent specified in specified in SCHEDULE 2.1(A), or at such other
office as the Administrative Agent may designate in writing, prior to 12:00 Noon
(Charlotte, North Carolina time) on the Business Day of, in the case of the
conversion of a Eurodollar Loan into a Base Rate Loan, and on the second
Business Day prior to, in the case of the extension of a Eurodollar Loan as, or
conversion of a Base Rate Loan into, a Eurodollar Loan, the date of the proposed
extension or conversion, specifying the date of the proposed extension or
conversion, the Loans to be so extended or converted, the types of Loans into
which such Loans are to be converted and, if appropriate, the applicable
Interest Periods with respect thereto. Each request for extension or conversion
shall be irrevocable and shall constitute a representation and warranty by the
Borrower of the matters specified in subsections (b), (c), (d), (e) and (f) of
Section 5.2. In the event the Borrower fails to request extension or conversion
of any Eurodollar Loan in accordance with this Section, or any such conversion
or extension is not permitted or required by this Section, then such Eurodollar
Loan shall be automatically converted into a Base Rate Loan at the end of the
Interest Period applicable thereto. The Administrative Agent shall give each
Lender notice as promptly as practicable of any such proposed extension or
conversion affecting any Loan.
3.3 PREPAYMENTS.
(a) VOLUNTARY PREPAYMENTS.
The Borrower shall have the right to prepay Loans in whole or in part from time
to time; PROVIDED, HOWEVER, that each partial prepayment of Loans shall be in a
minimum principal amount of $1,000,000 and integral multiples of $100,000.
Subject to the foregoing terms, amounts prepaid under this Section 3.3(a) shall
be applied as the Borrower may elect; PROVIDED that if the Borrower fails to
specify a voluntary prepayment then such prepayment shall be applied to
Revolving Loans, in each case first to Base Rate Loans and then to Eurodollar
Loans in direct order of Interest Period maturities. All prepayments under this
Section 3.3(a) shall be subject to Section 3.12, but otherwise without premium
or penalty.
(b) MANDATORY PREPAYMENTS.
If at any time (i) the sum of the aggregate amount of the outstanding Revolving
Loans PLUS LOC Obligations outstanding PLUS Swingline Loans outstanding shall
exceed the Revolving Committed Amount, (ii) the aggregate amount of LOC
Obligations outstanding shall exceed the LOC committed Amount or (iii) the
aggregate amount of Swingline Loans outstanding shall exceed the Swingline
Committed Amount, the Borrower shall immediately make payment on the Loans
and/or cash collateralize the LOC Obligations in an amount sufficient to
eliminate such excess. All amounts required to be paid pursuant to Section

 

29



--------------------------------------------------------------------------------



 



3.3(b) shall be applied as follows: to the Revolving Loans and (after all
Revolving Loans have been repaid) to a cash collateral account in respect of LOC
Obligations. Within the parameters of the applications set forth above,
prepayments shall be applied first to Base Rate Loans and then to Eurodollar
Loans in direct order of Interest Period maturities. All prepayments under this
Section 3.3(b) shall be subject to Section 3.12.
3.4 TERMINATION, REDUCTION OR INCREASE OF REVOLVING COMMITTED AMOUNT.
(a) VOLUNTARY REDUCTIONS. The Borrower may from time to time permanently reduce
or terminate the Revolving Committed Amount in whole or in part (in minimum
aggregate amounts of $5,000,000 or in integral multiples of $1,000,000 in excess
thereof (or, if less, the full remaining amount of the then applicable Revolving
Committed Amount)) upon five Business Days’ prior written notice to the
Administrative Agent; PROVIDED, that, no such termination or reduction shall be
made which would cause the sum of the aggregate principal amount of the
outstanding Revolving Loans PLUS LOC Obligations PLUS Swingline Loans to exceed
the Revolving Committed Amount or unless, concurrently with such termination or
reduction, the Loans are repaid to the extent necessary to eliminate such
excess. The Administrative Agent shall promptly notify each affected Lender of
receipt by the Administrative Agent of any notice from the Borrower pursuant to
this Section 3.4(a).
(b) MANDATORY TERMINATION. The Revolving Commitments of the Lenders, the LOC
Commitment of the Issuing Lender and the Swingline Commitment of the Swingline
Lender shall automatically terminate on the Maturity Date, as applicable.
(c) INCREASE OF REVOLVING COMMITTED AMOUNT. The Borrower shall have the right,
upon at least fifteen (15) Business Days’ prior written notice to the
Administrative Agent, to increase the Revolving Committed Amount by up to
$100,000,000 in the aggregate in one or more increases, at any time prior to the
date that is six (6) months prior to the Maturity Date, SUBJECT, HOWEVER, in any
such case, to satisfaction of the following conditions precedent:
(i) the Revolving Committed Amount shall not exceed $350,000,000 without the
consent of the Required Lenders;
(ii) no Default or Event of Default shall have occurred and be continuing on the
date on which such increase is to become effective;
(iii) the representations and warranties set forth in ARTICLE VI shall be true
and correct in all material respects on and as of the date on which such
increase is to become effective;
(iv) such increase shall be in a minimum amount of $10,000,000 and in integral
multiples of $5,000,000 in excess thereof;
(v) such requested increase shall only be effective upon receipt by the
Administrative Agent of (A) additional commitments in a corresponding amount of
such requested increase from either existing Lenders and/or one or more other
institutions that qualify as an Eligible Assignee (it being understood and
agreed that no existing Lender shall be required to provide an additional
commitment) and (B) documentation from each institution providing an additional
commitment evidencing their commitment and their

 

30



--------------------------------------------------------------------------------



 



obligations under this Credit Agreement in form and substance acceptable to the
Administrative Agent;
(vi) the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower) it may reasonably request
relating to the corporate or other necessary authority for and the validity of
such increase in the Revolving Committed Amount, and any other matters relevant
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent; and
(vii) if any Revolving Loans are outstanding at the time of the increase in the
Revolving Committed Amount, the Borrower shall, if applicable, prepay one or
more existing Revolving Loans (such prepayment to be subject to Section 3.12) in
an amount necessary such that after giving effect to the increase in the
Revolving Committed Amount, each Lender will hold its pro rata share (based on
its Revolving Commitment Percentage of the increased Revolving Committed Amount)
of outstanding Revolving Loans.
3.5 FEES.
(a) UNUSED FEE. In consideration of the Revolving Commitments of the Lenders
hereunder, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender a fee (the “UNUSED FEE”) equal to the Applicable
Percentage per annum for Unused Fees then in effect on the Unused Revolving
Committed Amount for each day during the applicable Unused Fee Calculation
Period (hereinafter defined). The Unused Fee shall commence to accrue on the
Closing Date and shall be due and payable in arrears on the last business day of
each March, June, September and December (and any date that the Revolving
Committed Amount is reduced as provided in Section 3.4 and the Maturity Date)
for the immediately preceding quarter (or portion thereof) (each such quarter or
portion thereof for which the Unused Fee is payable hereunder being herein
referred to as an “UNUSED FEE CALCULATION PERIOD”), beginning with the first of
such dates to occur after the Closing Date. For purposes of computation of the
Unused Fees, the Swingline Loans shall not be counted toward or considered usage
of the Revolving Committed Amount.
(b) LETTER OF CREDIT FEES.
(i) STANDBY LETTER OF CREDIT ISSUANCE FEE. In consideration of the issuance of
standby Letters of Credit hereunder, the Borrower promises to pay to the
Administrative Agent for the account of each Lender a fee (the “LETTER OF CREDIT
FEE”) on such Lender’s Revolving Commitment Percentage of the average daily
maximum amount available to be drawn under each such standby Letter of Credit
computed at a per annum rate for each day from the date of issuance to the date
of expiration equal to the Applicable Percentage. The Standby Letter of Credit
Fee will be payable quarterly in arrears on the last Business Day of each March,
June, September and December for the immediately preceding quarter (or a portion
thereof).
(ii) TRADE LETTER OF CREDIT DRAWING FEE. In consideration of the issuance of
trade Letters of Credit hereunder, the Borrower promises to pay to the
Administrative Agent for the account of each Lender a fee (the “TRADE LETTER OF
CREDIT FEE”) on such Lender’s Revolving Commitment Percentage of the average
daily maximum amount available to be drawn under each such trade Letter of
Credit computed at a per annum rate for each day from the date of issuance to
the date of expiration equal to the Applicable Percentage. The Trade Letter of
Credit Fee will be payable quarterly in arrears on the last Business Day of each
March, June, September and December for the immediately preceding quarter (or a
portion thereof).

 

31



--------------------------------------------------------------------------------



 



(iii) ISSUING LENDER FEES. In addition to the Standby Letter of Credit Fee
payable pursuant to clause (i) above and the Trade Letter of Credit Fee payable
pursuant to clause (ii) above, the Borrower promises to pay to the Issuing
Lender for its own account without sharing by the other Lenders customary
charges from time to time of the Issuing Lender with respect to the issuance,
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “ISSUING LENDER
FEES”).
3.6 CAPITAL ADEQUACY.
If any Lender has determined, after the date hereof, that the adoption or the
becoming effective of, or any change in, or any change by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
applicable law, rule or regulation regarding capital adequacy, or compliance by
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s capital or assets as a consequence of its commitments or obligations
hereunder to a level below that which such Lender could have achieved but for
such adoption, effectiveness, change or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy), then, upon notice from
such Lender to the Borrower, the Borrower shall be obligated to pay to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction. Each determination by any such Lender of amounts owing under this
Section shall, absent manifest error, be conclusive and binding on the parties
hereto.
3.7 LIMITATION ON EURODOLLAR LOANS.
If on or prior to the first day of any Interest Period for any Eurodollar Loan:
(a) the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period; or
(b) the Required Lenders determine (which determination shall be conclusive) and
notify the Administrative Agent that the Eurodollar Rate will not adequately and
fairly reflect the cost to the Lenders of funding Eurodollar Loans for such
Interest Period;
then the Administrative Agent shall give the Borrower prompt notice thereof, and
so long as such condition remains in effect, the Lenders shall be under no
obligation to make additional Eurodollar Loans, continue Eurodollar Loans, or to
convert Base Rate Loans into Eurodollar Loans and the Borrower shall, on the
last day(s) of the then current Interest Period(s) for the outstanding
Eurodollar Loans, either prepay such Eurodollar Loans or convert such Eurodollar
Loans into Base Rate Loans in accordance with the terms of this Credit
Agreement.
3.8 ILLEGALITY.
Notwithstanding any other provision herein, if the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof occurring
after the Closing Date shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Credit Agreement, (a) such Lender shall
promptly give written notice of such circumstances to the Borrower and the

 

32



--------------------------------------------------------------------------------



 



Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Eurodollar Loans, continue Eurodollar Loans as such and convert a Base Rate
Loan to Eurodollar Loans, shall forthwith be canceled and, until such time as it
shall no longer be unlawful for such Lender to make or maintain Eurodollar
Loans, such Lender shall then have a commitment only to make a Base Rate Loan
when a Eurodollar Loan is requested and (c) such Lender’s Loans then outstanding
as Eurodollar Loans, if any, shall be converted automatically to Base Rate Loans
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 3.12.
3.9 REQUIREMENTS OF LAW.
If, after the date hereof, the adoption of any applicable law, rule, or
regulation, or any change in any applicable law, rule, or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank, or comparable agency:
(i) shall subject such Lender (or its Applicable Lending Office) to any tax,
duty, or other charge with respect to any Eurodollar Loans, its Notes, or its
obligation to make Eurodollar Loans, or change the basis of taxation of any
amounts payable to such Lender (or its Applicable Lending Office) under this
Credit Agreement or its Notes in respect of any Eurodollar Loans (other than
taxes imposed on the overall net income of such Lender by the jurisdiction in
which such Lender has its principal office or such Applicable Lending Office);
(ii) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than the Eurodollar Reserve Percentage
utilized in the determination of the Adjusted Eurodollar Rate) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, such Lender (or its Applicable Lending Office),
including the Commitment of such Lender hereunder; or
(iii) shall impose on such Lender (or its Applicable Lending Office) or the
London interbank market any other condition affecting this Credit Agreement or
its Notes or any of such extensions of credit or liabilities or commitments;
and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, converting into, continuing, or
maintaining any Eurodollar Loans or to reduce any sum received or receivable by
such Lender (or its Applicable Lending Office) under this Credit Agreement or
its Notes with respect to any Eurodollar Loans, then the Borrower shall pay to
such Lender on demand such amount or amounts as will compensate such Lender for
such increased cost or reduction. If any Lender requests compensation by the
Borrower under this Section 3.9, the Borrower may, by notice to such Lender
(with a copy to the Administrative Agent), suspend the obligation of such Lender
to make or continue Eurodollar Loans, or to convert Base Rate Loans into
Eurodollar Loans, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.10 shall be
applicable); PROVIDED that such suspension shall not affect the right of such
Lender to receive the compensation so requested. Each Lender shall promptly
notify the Borrower and the Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender to
compensation pursuant to this Section 3.9 and will designate a different
Applicable Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will

 

33



--------------------------------------------------------------------------------



 



not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
it. Any Lender claiming compensation under this Section 3.9 shall furnish to the
Borrower and the Administrative Agent a statement setting forth the additional
amount or amounts to be paid to it hereunder which shall be conclusive in the
absence of manifest error. In determining such amount, such Lender may use any
reasonable averaging and attribution methods.
3.10 TREATMENT OF AFFECTED LOANS.
If the obligation of any Lender to make any Eurodollar Loan or to continue, or
to convert Base Rate Loans into, Eurodollar Loans shall be suspended pursuant to
Section 3.8 or 3.9 hereof, such Lender’s Eurodollar Loans shall be automatically
converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for such Eurodollar Loans (or, in the case of a conversion required by
Section 3.8 hereof, on such earlier date as such Lender may specify to the
Borrower with a copy to the Administrative Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 3.8 or 3.9 hereof that gave rise to such conversion no longer exist:
(a) to the extent that such Lender’s Eurodollar Loans have been so converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s Eurodollar Loans shall be applied instead to its Base Rate Loans;
and
(b) all Loans that would otherwise be made or continued by such Lender as
Eurodollar Loans shall be made or continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be converted into Eurodollar
Loans shall remain as Base Rate Loans.
If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.8 or 3.9 hereof that gave
rise to the conversion of such Lender’s Eurodollar Loans pursuant to this
Section 3.10 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Loans made by other
Lenders are outstanding, such Lender’s Base Rate Loans shall be automatically
converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurodollar Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding Eurodollar Loans and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Commitments.
3.11 TAXES.
(a) Any and all payments by any Credit Party to or for the account of any Lender
or the Administrative Agent hereunder or under any other Credit Document shall
be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, EXCLUDING, in the case of each Lender and
the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender (or its
Applicable Lending Office) or the Administrative Agent (as the case may be) is
organized or any political subdivision thereof (all such non-excluded taxes,
duties, levies, imposts, deductions, charges, withholdings, and liabilities
being hereinafter referred to as “TAXES”). If any Credit Party shall be required
by law to deduct any Taxes from or in respect of any sum payable under this
Credit Agreement or any other Credit Document to any Lender or the
Administrative Agent, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.11) such Lender or the
Administrative Agent receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Credit Party shall make such
deductions, (iii) such Credit Party shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law, and (iv) such Credit Party shall

 

34



--------------------------------------------------------------------------------



 



furnish to the Administrative Agent, at its address referred to in Section 11.1,
the original or a certified copy of a receipt evidencing payment thereof.
(b) In addition, the Borrower agrees to pay any and all present or future stamp
or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under this Credit Agreement or
any other Credit Document or from the execution or delivery of, or otherwise
with respect to, this Credit Agreement or any other Credit Document (hereinafter
referred to as “OTHER TAXES”).
(c) The Borrower agrees to indemnify each Lender and the Administrative Agent
for the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 3.11) paid by such Lender or the Administrative Agent (as the
case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto.
(d) Each Lender that is not a United States person under Section 7701(a)(30) of
the Code (a “FOREIGN LENDER”), on or prior to the date of its execution and
delivery of this Credit Agreement in the case of each Lender listed on the
signature pages hereof and on or prior to the date on which it becomes a Lender
in the case of each other Lender, and from time to time thereafter if requested
in writing by the Borrower or the Administrative Agent (but only so long as such
Lender remains lawfully able to do so), shall provide the Borrower and the
Administrative Agent with (i) Internal Revenue Service Form 1001 or 4224, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that such Lender is entitled to benefits under an income tax treaty
to which the United States is a party which reduces the rate of withholding tax
on payments of interest or certifying that the income receivable pursuant to
this Credit Agreement is effectively connected with the conduct of a trade or
business in the United States, (ii) Internal Revenue Service Form W-8 or W-9, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
and (iii) any other form or certificate required by any taxing authority
(including any certificate required by Sections 871(h) and 881(c) of the
Internal Revenue Code), certifying that such Lender is entitled to an exemption
from or a reduced rate of tax on payments pursuant to this Credit Agreement or
any of the other Credit Documents.
(e) For any period with respect to which a Lender has failed to provide the
Borrower and the Administrative Agent with the appropriate form pursuant to
Section 3.11(d) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to indemnification
under Section 3.11(a) or 3.11(b) with respect to Taxes imposed by the United
States; PROVIDED, HOWEVER, that should a Lender, which is otherwise exempt from
or subject to a reduced rate of withholding tax, become subject to Taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.
(f) If any Credit Party is required to pay additional amounts to or for the
account of any Lender pursuant to this Section 3.11, then such Lender will agree
to use reasonable efforts to change the jurisdiction of its Applicable Lending
Office so as to eliminate or reduce any such additional payment which may
thereafter accrue if such change, in the reasonable judgment of such Lender, is
not otherwise disadvantageous to such Lender.
(g) Within thirty (30) days after the date of any payment of Taxes, the
applicable Credit Party shall furnish to the Administrative Agent the original
or a certified copy of a receipt evidencing such payment.

 

35



--------------------------------------------------------------------------------



 



(h) Without prejudice to the survival of any other agreement of the Credit
Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 3.11 shall survive the repayment of the Loans, LOC
Obligations and other obligations under the Credit Documents and the termination
of the Commitments hereunder.
3.12 COMPENSATION.
Upon the request of any Lender, the Borrower shall pay to such Lender such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost, or expense (including loss of
anticipated profits) incurred by it as a result of:
(a) any payment, prepayment, or conversion of a Eurodollar Loan for any reason
(including, without limitation, the acceleration of the Loans pursuant to
Section 9.2) on a date other than the last day of the Interest Period for such
Loan; or
(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any condition precedent specified in Section 5 to be satisfied)
to borrow, convert, continue, or prepay a Eurodollar Loan on the date for such
borrowing, conversion, continuation, or prepayment specified in the relevant
notice of borrowing, prepayment, continuation, or conversion under this Credit
Agreement.
With respect to Eurodollar Loans, such indemnification may include an amount
equal to the excess, if any, of (a) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of the applicable Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Eurodollar Loans provided for herein (excluding,
however, the Applicable Percentage included therein, if any) over (b) the amount
of interest (as reasonably determined by such Lender) which would have accrued
to such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank Eurodollar market. The covenants of
the Borrower set forth in this Section 3.12 shall survive the repayment of the
Loans, LOC Obligations and other obligations under the Credit Documents and the
termination of the Commitments hereunder.
3.13 PRO RATA TREATMENT.
Except to the extent otherwise provided herein:
(a) LOANS. Each Loan, each payment or (subject to the terms of Section 3.3)
prepayment of principal of any Loan or reimbursement obligations arising from
drawings under Letters of Credit, each payment of interest on the Loans or
reimbursement obligations arising from drawings under Letters of Credit, each
payment of Unused Fees, each payment of the Standby Letter of Credit Fee, each
payment of the Trade Letter of Credit Fee, each reduction in Commitments and
each conversion or extension of any Loan, shall be allocated pro rata among the
Lenders in accordance with the respective principal amounts of their outstanding
Revolving Loans and Participation Interests.
(b) ADVANCES. The obligations of the Lenders hereunder to make Loans and to fund
Participation Interests in Letters of Credit and Swingline Loans or to make any
payment under Section 11.5(c) are several and not joint. The failure of any
Lender to make any Loan or to fund any such Participation Interests or to make
any payment under Section 11.5(c) on any date required

 

36



--------------------------------------------------------------------------------



 



hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, purchase its Participation Interests or to
make any payment under Section 11.5(c).
(c) (i) FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing of Eurodollar Loans (or, in the case of any
borrowing of Base Rate Loans, prior to 12:00 noon on the date of such borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.1
(or, in the case of a borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section 2.1)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans; the Administrative Agent shall not request that the Borrower
make such payment unless such Lender has not made such payment to the
Administrative Agent within two Business Days following demand. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii) PAYMENTS BY BORROWER; PRESUMPTIONS BY ADMINISTRATIVE AGENT. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
3.14 SHARING OF PAYMENTS.

 

37



--------------------------------------------------------------------------------



 



The Lenders agree among themselves that, in the event that any Lender shall
obtain payment in respect of any Loan, LOC Obligations or any other obligation
owing to such Lender under this Credit Agreement through the exercise of a right
of setoff, banker’s lien or counterclaim, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, in excess of its pro rata share of such payment as provided for
in this Credit Agreement, such Lender shall promptly purchase from the other
Lenders a Participation Interest in such Loans, LOC Obligations and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this Credit
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by repurchase of a Participation Interest theretofore sold,
return its share of that benefit (together with its share of any accrued
interest payable with respect thereto) to each Lender whose payment shall have
been rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a Participation Interest may, to the fullest extent permitted by
law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such Participation Interest as fully as if such
Lender were a holder of such Loan, LOC Obligations or other obligation in the
amount of such Participation Interest. Except as otherwise expressly provided in
this Credit Agreement, if any Lender or the Administrative Agent shall fail to
remit to the Administrative Agent or any other Lender an amount payable by such
Lender or the Administrative Agent to the Administrative Agent or such other
Lender pursuant to this Credit Agreement on the date when such amount is due,
such payments shall be made together with interest thereon for each date from
the date such amount is due until the date such amount is paid to the
Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate. If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section 3.14 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders under this Section 3.14 to share in the benefits of
any recovery on such secured claim.
3.15 PAYMENTS, COMPUTATIONS; RETROACTIVE ADJUSTMENTS OF APPLICABLE RATE.
(a) All payments hereunder shall be made to the Administrative Agent in Dollars
in immediately available funds, without recoupment, setoff, deduction,
counterclaim or withholding of any kind, and, except as otherwise specifically
provided herein, at the Administrative Agent’s office specified in SCHEDULE
2.1(A) not later than 2:00 p.m. (Charlotte, North Carolina time) on the date
when due. Payments received after such time shall be deemed to have been
received on the next succeeding Business Day. The Administrative Agent may (but
shall not be obligated to) debit the amount of any such payment which is not
made by such time to any ordinary deposit account of the Borrower or any other
Credit Party maintained with the Administrative Agent (with notice to the
Borrower or such other Credit Party). The Borrower shall, at the time it makes
any payment under this Credit Agreement, specify to the Administrative Agent the
Loans, LOC Obligations, Fees, interest or other amounts payable by the Borrower
hereunder to which such payment is to be applied (and in the event that it fails
so to specify, or if such application would be inconsistent with the terms
hereof, the Administrative Agent shall distribute such payment to the Lenders in
such manner as the Administrative Agent may determine to be appropriate in
respect of obligations owing by the Borrower hereunder, subject to the terms of
Section 3.13(a)). The Administrative Agent will distribute such payments to such
Lenders, if any such payment is received prior to 2:00 p.m. (Charlotte, North
Carolina time) on a Business Day in like funds as received prior to the end of
such

 

38



--------------------------------------------------------------------------------



 



Business Day and otherwise the Administrative Agent will distribute such payment
to such Lenders on the next succeeding Business Day. Whenever any payment
hereunder shall be stated to be due on a day which is not a Business Day, the
due date thereof shall be extended to the next succeeding Business Day (subject
to accrual of interest and Fees for the period of such extension), except that
in the case of Eurodollar Loans, if the extension would cause the payment to be
made in the next following calendar month, then such payment shall instead be
made on the next preceding Business Day. Except as expressly provided otherwise
herein, all computations of interest and fees shall be made on the basis of
actual number of days elapsed over a year of 360 days. Interest shall accrue
from and include the date of borrowing, but exclude the date of payment.
If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code,
automatically and without further action by the Administrative Agent, any Lender
or the Issuing Lender), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period. This paragraph shall not limit the
rights of the Administrative Agent, any Lender or the Issuing Lender, as the
case may be, under Section 2.2(c)(iii) or 3.5(b) or under Section 9.
(b) ALLOCATION OF PAYMENTS AFTER ACCELERATION. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the acceleration of
the Credit Party Obligations pursuant to Section 9.2, all amounts collected or
received by the Administrative Agent or any Lender on account of the Credit
Party Obligations or any other amounts outstanding under any of the Credit
Documents or in respect of the Collateral shall be paid over or delivered as
follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;
SECOND, to payment of any fees owed to the Administrative Agent;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;
FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest;
FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations (including the payment or cash collateralization of the outstanding
LOC Obligations);
SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

 

39



--------------------------------------------------------------------------------



 



SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 3.15(b).
3.16 EVIDENCE OF DEBT.
(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Credit Agreement. Each Lender will make reasonable efforts to maintain the
accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.
(b) The Administrative Agent shall maintain the Register pursuant to
Section 11.3(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, type and Interest
Period of each such Loan hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
or for the account of any Credit Party and each Lender’s share thereof. The
Administrative Agent will make reasonable efforts to maintain the accuracy of
the subaccounts referred to in the preceding sentence and to promptly update
such subaccounts from time to time, as necessary.
(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.16 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie
evidence of the existence and amounts of the obligations of the Credit Parties
therein recorded; PROVIDED, HOWEVER, that the failure of any Lender or the
Administrative Agent to maintain any such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Credit Parties to repay the Credit Party obligations owing
to such Lender.
SECTION 4
GUARANTY
4.1 THE GUARANTY.
Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Hedging Agreement, and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Credit Party Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash

 

40



--------------------------------------------------------------------------------



 



collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Credit Party Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Credit Party Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or Hedging Agreements, the obligations of each Guarantor
hereunder shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.
4.2 OBLIGATIONS UNCONDITIONAL.
The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or Hedging
Agreements, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Credit Party Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Section 4 until
such time as the Lenders (and any Affiliates of Lenders entering into Hedging
Agreements) have been paid in full, all Commitments under this Credit Agreement
have been terminated and no Person or Governmental Authority shall have any
right to request any return or reimbursement of funds from the Lenders in
connection with monies received under the Credit Documents or Hedging
Agreements. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder
which shall remain absolute and unconditional as described above:
(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Credit Party Obligations
shall be extended, or such performance or compliance shall be waived;
(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Hedging Agreement or any other agreement or instrument referred
to in the Credit Documents or Hedging Agreements shall be done or omitted;
(c) the maturity of any of the Credit Party Obligations shall be accelerated, or
any of the Credit Party Obligations shall be modified, supplemented or amended
in any respect, or any right under any of the Credit Documents, any Hedging
Agreement or any other agreement or instrument referred to in the Credit
Documents or Hedging Agreements shall be waived or any other guarantee of any of
the Credit Party Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;
(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Credit Party Obligations shall fail to
attach or be perfected; or

 

41



--------------------------------------------------------------------------------



 



(e) any of the Credit Party Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Hedging Agreement or any other agreement or instrument
referred to in the Credit Documents or Hedging Agreements, or against any other
Person under any other guarantee of, or security for, any of the Credit Party
Obligations.
4.3 REINSTATEMENT.
The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Credit Party Obligations is rescinded or must be
otherwise restored by any holder of any of the Credit Party Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.
4.4 CERTAIN ADDITIONAL WAIVERS.
Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Credit Party Obligations, except through the
exercise of rights of subrogation pursuant to Section 4.2 and through the
exercise of rights of contribution pursuant to Section 4.6.
4.5 REMEDIES.
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Credit Party Obligations may be declared to be forthwith
due and payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Credit Party
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Credit Party
Obligations being deemed to have become automatically due and payable), the
Credit Party Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors for purposes of Section
4.1.
4.6 RIGHTS OF CONTRIBUTION.
The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.6 shall be subordinate
and subject in right of payment to the prior payment in full to the
Administrative Agent and the Lenders of the Guaranteed Obligations, and none of
the Guarantors shall exercise any right or remedy under this Section 4.6 against
any

 

42



--------------------------------------------------------------------------------



 



other Guarantor until payment and satisfaction in full of all of such Guaranteed
Obligations. For purposes of this Section 4.6, (a) “GUARANTEED OBLIGATIONS”
shall mean any obligations arising under the other provisions of this Section 4;
(b) “EXCESS PAYMENT” shall mean the amount paid by any Guarantor in excess of
its Pro Rata Share of any Guaranteed Obligations; (c) “PRO RATA SHARE” shall
mean, for any Guarantor in respect of any payment of Guaranteed Obligations, the
ratio (expressed as a percentage) as of the date of such payment of Guaranteed
Obligations of (i) the amount by which the aggregate present fair salable value
of all of its assets and properties exceeds the amount of all debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of all of the Credit Parties exceeds the
amount of all of the debts and liabilities (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Credit Parties hereunder) of the Credit Parties; PROVIDED, HOWEVER, that, for
purposes of calculating the Pro Rata Shares of the Guarantors in respect of any
payment of Guaranteed Obligations, any Guarantor that became a Guarantor
subsequent to the date of any such payment shall be deemed to have been a
Guarantor on the date of such payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such payment; and (D) “CONTRIBUTION SHARE”
shall mean, for any Guarantor in respect of any Excess Payment made by any other
Guarantor, the ratio (expressed as a percentage) as of the date of such Excess
Payment of (i) the amount by which the aggregate present fair salable value of
all of its assets and properties exceeds the amount of all debts and liabilities
of such Guarantor (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Credit Parties other than the maker of
such Excess Payment exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Credit Parties) of the Credit Parties other
than the maker of such Excess Payment; PROVIDED, HOWEVER, that, for purposes of
calculating the Contribution Shares of the Guarantors in respect of any Excess
Payment, any Guarantor that became a Guarantor subsequent to the date of any
such Excess Payment shall be deemed to have been a Guarantor on the date of such
Excess Payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such Excess Payment. This Section 4.6 shall not be deemed to
affect any right of subrogation, indemnity, reimbursement or contribution that
any Guarantor may have under applicable law against the Borrower in respect of
any payment of Guaranteed Obligations.
4.7 GUARANTEE OF PAYMENT; CONTINUING GUARANTEE.
The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Credit Party Obligations
whenever arising.
SECTION 5
CONDITIONS
5.1 CLOSING CONDITIONS.
The obligation of the Lenders to enter into this Credit Agreement and to make
the initial Loans or the Issuing Lender to issue the initial Letter of Credit,
whichever shall occur first, shall be subject to satisfaction of the following
conditions (in form and substance acceptable to the Lenders):
(a) EXECUTED CREDIT DOCUMENTS. Receipt by the Administrative Agent of duly
executed copies of: (i) this Credit Agreement, (ii) the Notes and (iii) all
other Credit Documents, each in form and substance acceptable to the
Administrative Agent in its sole discretion.

 

43



--------------------------------------------------------------------------------



 



(b) CORPORATE DOCUMENTS. Receipt by the Administrative Agent of the following:
(i) CHARTER DOCUMENTS. Copies of the articles or certificates of incorporation
or other charter documents of each Credit Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of its incorporation and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the
Closing Date.
(ii) BYLAWS. A copy of the bylaws of each Credit Party certified by a secretary
or assistant secretary of such Credit Party to be true and correct as of the
Closing Date.
(iii) RESOLUTIONS. Copies of resolutions of the Board of Directors of each
Credit Party approving and adopting the Credit Documents to which it is a party,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of such Credit Party to
be true and correct and in force and effect as of the Closing Date.
(iv) GOOD STANDING. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state or other jurisdiction of
incorporation and Tennessee and each other jurisdiction in which the failure to
so qualify and be in good standing could have a Material Adverse Effect.
(v) INCUMBENCY. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.
(c) FINANCIAL STATEMENTS. Receipt by the Administrative Agent of the
consolidated and consolidating financial statements of the Borrower and its
Subsidiaries, including balance sheets and income and cash flow statements for
the fiscal year ended December 31, 2005 and audited by nationally recognized
independent public accountants and containing an unqualified opinion of such
firm that such statements present fairly the consolidated and consolidating
financial position of the Borrower and its Subsidiaries and are prepared in
conformity with GAAP.
(d) OPINIONS OF COUNSEL. The Administrative Agent shall have received a legal
opinion in form and substance reasonably satisfactory to the Administrative
Agent dated as of the Closing Date from counsel to the Credit Parties.
(e) MATERIAL ADVERSE EFFECT. No material adverse change shall have occurred
since December 31, 2005 in the condition (financial or otherwise), business,
assets, liabilities, operations, management or prospects of the Consolidated
Parties taken as a whole.
(f) LITIGATION. There shall not exist any pending or threatened action, suit,
investigation or proceeding against a Consolidated Party that could have a
Material Adverse Effect.
(g) OFFICER’S CERTIFICATES. The Administrative Agent shall have received a
certificate or certificates executed by the chief financial officer of the
Borrower as of the Closing Date stating that (A) each Credit Party is in
compliance with all existing financial obligations, (B) all governmental,
shareholder and third party consents and approvals, if any, with respect to the
Credit Documents and the transactions contemplated thereby have been obtained,
(C) no action, suit, investigation or proceeding is pending or threatened in any
court or before any arbitrator or governmental

 

44



--------------------------------------------------------------------------------



 



instrumentality that purports to affect any Credit Party or any transaction
contemplated by the Credit Documents, if such action, suit, investigation or
proceeding could have a Material Adverse Effect, and (D) immediately after
giving effect to this Credit Agreement, the other Credit Documents and all the
transactions contemplated therein to occur on such date, (1) each of the Credit
Parties is Solvent, (2) no Default or Event of Default exists, (3) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects, and (4) the Credit
Parties are in compliance with each of the financial covenants set forth in
Section 7.11.
(h) FEES AND EXPENSES. Payment by the Credit Parties of all fees and expenses
owed by them to the Lenders and the Administrative Agent, including, without
limitation, payment to the Administrative Agent of the fees set forth in the Fee
Letter.
Without limiting the generality of the last paragraph of Section 10.4, for
purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
5.2 CONDITIONS TO ALL EXTENSIONS OF CREDIT.
The obligations of each Lender to make, convert or extend any Loan and of the
Issuing Lender to issue or extend any Letter of Credit (including the initial
Loans and the initial Letter of Credit) are subject to satisfaction of the
following conditions in addition to satisfaction on the Closing Date of the
conditions set forth in Section 5.1:
(a) The Borrower shall have delivered (i) in the case of any Revolving Loan, an
appropriate Notice of Borrowing or Notice of Extension/Conversion or (ii) in the
case of any Letter of Credit, the Issuing Lender shall have received an
appropriate request for issuance in accordance with the provisions of
Section 2.2(b);
(b) The representations and warranties set forth in Section 6 (other than
Sections 6.2 and 6.8) shall, subject to the limitations set forth therein, be
true and correct in all material respects as of such date (except for those
which expressly relate to an earlier date);
(c) No Default or Event of Default shall exist and be continuing either prior to
or after giving effect thereto; and
(d) Immediately after giving effect to the making of such Loan (and the
application of the proceeds thereof) or to the issuance of such Letter of
Credit, as the case may be, (i) the sum of the aggregate principal amount of
outstanding Revolving Loans PLUS LOC Obligations outstanding PLUS outstanding
Swingline Loans shall not exceed the Revolving Committed Amount and (ii) the LOC
Obligations shall not exceed the LOC Committed Amount.
The delivery of each Notice of Borrowing, each Notice of Extension/Conversion
and each request for a Letter of Credit pursuant to Section 2.2(b) shall
constitute a representation and warranty by the Credit Parties of the
correctness of the matters specified in subsections (b), (c) and (d) above.

 

45



--------------------------------------------------------------------------------



 



SECTION 6
REPRESENTATIONS AND WARRANTIES
The Credit Parties hereby represent to the Administrative Agent and each Lender
that:
6.1 FINANCIAL CONDITION.
The financial statements delivered to the Lenders pursuant to Section 5.1(c) and
Section 7.1(a) and (b), (i) have been prepared in accordance with GAAP and
(ii) present fairly (on the basis disclosed in the footnotes to such financial
statements) in all material respects the consolidated and consolidating
financial condition, results of operations and cash flows of the Consolidated
Parties as of such date and for such periods.
6.2 NO MATERIAL CHANGE.
Since December 31, 2005, (a) there has been no development or event relating to
or affecting a Consolidated Party which has had or could reasonably be expected
to have a Material Adverse Effect and (b) except as otherwise permitted under
this Credit Agreement, no dividends or other distributions have been declared,
paid or made upon the Capital Stock in a Consolidated Party nor has any of the
Capital Stock in a Consolidated Party been redeemed, retired, purchased or
otherwise acquired for value.
6.3 ORGANIZATION AND GOOD STANDING; COMPLIANCE WITH LAW.
Each of the Consolidated Parties (a) is duly organized, validly existing and is
in good standing under the laws of the jurisdiction of its incorporation or
organization, (b) has the requisite power and authority to own and operate all
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged and (c) is duly qualified to conduct
business and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to so qualify
or be in good standing could not reasonably be expected to have a Material
Adverse Effect.
6.4 POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS.
Each of the Credit Parties has the corporate or other necessary power and
authority, to make, deliver and perform the Credit Documents to which it is a
party, and in the case of the Borrower, to obtain extensions of credit
hereunder, and has taken all necessary corporate action to authorize the
borrowings and other extensions of credit on the terms and conditions of this
Credit Agreement and to authorize the execution, delivery and performance of the
Credit Documents to which it is a party. No consent or authorization of, filing
with, notice to or other similar act by or in respect of, any Governmental
Authority or any other Person is required to be obtained or made by or on behalf
of any Credit Party in connection with the borrowings or other extensions of
credit hereunder or with the execution, delivery, performance, validity or
enforceability of the Credit Documents to which such Credit Party is a party.
This Credit Agreement has been, and each other Credit Document to which any
Credit Party is a party will be, duly executed and delivered on behalf of the
Credit Parties. This Credit Agreement constitutes, and each other Credit
Document to which any Credit Party is a party when executed and delivered will
constitute, a legal, valid and binding obligation of such Credit Party
enforceable against such party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

46



--------------------------------------------------------------------------------



 



6.5 NO CONFLICTS.
Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by such Credit Party will (a) violate or
conflict with any provision of its articles or certificate of incorporation or
bylaws or other organizational or governing documents of such Person,
(b) violate, contravene or materially conflict with any material Requirement of
Law or any other material law, regulation (including, without limitation,
Regulation U or Regulation X), order, writ, judgment, injunction, decree or
permit applicable to it, (c) violate, contravene or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, deed of trust, contract or other agreement or instrument to
which it is a party or by which it may be bound, the violation of which could
reasonably be expected to have a Material Adverse Effect, or (d) result in or
require the creation of any Lien upon or with respect to its properties. No
Default or Event of Default has occurred and is continuing.
6.6 OWNERSHIP.
Each Consolidated Party is the owner of, and has good and marketable title to,
all of its respective assets that are necessary for the operation of their
respective businesses and none of such assets is subject to any Lien other than
Permitted Liens.
6.7 [Intentionally Omitted.]
6.8 LITIGATION.
There are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of any Credit Party, threatened
against any Consolidated Party which could reasonably be expected to have a
Material Adverse Effect.
6.9 TAXES.
Each Consolidated Party has filed, or caused to be filed, all material income
tax returns and all other material tax returns (federal, state, local and
foreign) required to be filed and paid (a) all amounts of taxes shown thereon to
be due (including interest and penalties) and (b) all other material taxes,
fees, assessments and other governmental charges (including mortgage recording
taxes, documentary stamp taxes and intangibles taxes) owing by it, except for
such taxes (i) which are not yet delinquent or (ii) that are being contested in
good faith and by proper proceedings, and against which adequate reserves are
being maintained in accordance with GAAP. No Credit Party is aware as of the
Closing Date of any proposed tax assessments against it or any Consolidated
Party.
6.10 COMPLIANCE WITH LAW.
Each Consolidated Party is in compliance with all Requirements of Law and all
other laws, rules, regulations, orders and decrees (including without limitation
Environmental Laws) applicable to it, or to its properties, unless such failure
to comply could not reasonably be expected to have a Material Adverse Effect.
6.11 ERISA.
(a) Except as could not reasonably be expected to have a Material Adverse
Effect, during the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best knowledge of the Credit Parties, no event or condition has occurred or
exists as a result of which any ERISA Event could reasonably be expected

 

47



--------------------------------------------------------------------------------



 



to occur, with respect to any Plan; (ii) no “accumulated funding deficiency,” as
such term is defined in Section 302 of ERISA and Section 412 of the Code,
whether or not waived, has occurred with respect to any Plan; (iii) each Plan
has been maintained, operated, and funded in compliance with its own terms and
in material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no lien in favor of the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.
(b) The actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, in accordance
with Financial Accounting Standards Board Statement 87, utilizing the actuarial
assumptions used in such Plan’s most recent actuarial valuation report), did not
exceed as of such valuation date the fair market value of the assets of such
Plan.
(c) Neither any Consolidated Party nor any ERISA Affiliate has incurred, or, to
the best knowledge of the Credit Parties, could be reasonably expected to incur,
any withdrawal liability under ERISA to any Multiemployer Plan or Multiple
Employer Plan. Neither any Consolidated Party nor any ERISA Affiliate would
become subject to any withdrawal liability under ERISA if any Consolidated Party
or any ERISA Affiliate were to withdraw completely from all Multiemployer Plans
and Multiple Employer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. Neither any
Consolidated Party nor any ERISA Affiliate has received any notification that
any Multiemployer Plan is in reorganization (within the meaning of Section 4241
of ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has
been terminated (within the meaning of Title IV of ERISA), and no Multiemployer
Plan is, to the best knowledge of the Credit Parties, reasonably expected to be
in reorganization, insolvent, or terminated.
(d) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject any Consolidated Party
or any ERISA Affiliate to any liability under Sections 406, 409, 502(i), or
502(l) of ERISA or Section 4975 of the Code, or under any agreement or other
instrument pursuant to which any Consolidated Party or any ERISA Affiliate has
agreed or is required to indemnify any Person against any such liability.
(e) Neither any Consolidated Party nor any ERISA Affiliates has any material
liability with respect to “expected post-retirement benefit obligations” within
the meaning of the Financial Accounting Standards Board Statement 106. Each Plan
which is a welfare plan (as defined in Section 3(1) of ERISA) to which
Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects of such sections.
(f) Neither the execution and delivery of this Credit Agreement nor the
consummation of the financing transactions contemplated thereunder will involve
any transaction which is subject to the prohibitions of Sections 404, 406 or 407
of ERISA or in connection with which a tax could be imposed pursuant to
Section 4975 of the Code. The representation by the Credit Parties in the
preceding sentence is made in reliance upon and subject to the accuracy of the
Lenders’ representation in Section 11.15 with respect to their source of funds
and is subject, in the event that the source of the funds used by the Lenders in
connection with this transaction is an insurance company’s general asset
account, to the application of Prohibited Transaction Class Exemption 95-60, 60
Fed. Reg. 35,925 (1995), compliance with the regulations issued under
Section 401(c)(1)(A) of ERISA, or the issuance of any other prohibited
transaction exemption or similar relief, to the effect that assets in an
insurance company’s general asset account do not

 

48



--------------------------------------------------------------------------------



 



constitute assets of an “employee benefit plan” within the meaning of
Section 3(3) of ERISA of a “plan” within the meaning of Section 4975(e)(1) of
the Code.
6.12 SUBSIDIARIES.
Set forth on SCHEDULE 6.12 is a complete and accurate list of all Subsidiaries
of each Consolidated Party. Information on SCHEDULE 6.12 includes jurisdiction
of incorporation and the percentage of outstanding shares of each class owned
(directly or indirectly) by such Credit Party. The outstanding Capital Stock of
all such Subsidiaries is validly issued, fully paid and non-assessable and is
owned by each such Consolidated Party, directly or indirectly, free and clear of
all Liens.
6.13 GOVERNMENTAL REGULATIONS, ETC.
(a) No part of the Letters of Credit or proceeds of the Loans will be used,
directly or indirectly, in a manner that would constitute a violation of
Regulation T, Regulation U or Regulation X. “Margin stock” within the meaning of
Regulation U does not constitute more than 25% of the value of the consolidated
assets of the Consolidated Parties. None of the transactions contemplated by
this Credit Agreement (including, without limitation, the direct or indirect use
of the proceeds of the Loans) will violate or result in a violation of the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, or regulations issued pursuant thereto, or Regulation T, U or X. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the effect of the
foregoing sentences in conformity with the requirements of FR Form U-1 referred
to in Regulation U.
(b) No Consolidated Party is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act or the Investment Company Act
of 1940, each as amended. In addition, no Consolidated Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, and is not controlled by such a company.
(c) No director, executive officer or principal shareholder of any Consolidated
Party is a director, executive officer or principal shareholder of any Lender.
For the purposes hereof the terms “director”, “executive officer” and “principal
shareholder” (when used with reference to any Lender) have the respective
meanings assigned thereto in Regulation O issued by the Board of Governors of
the Federal Reserve System.
(d) Each Consolidated Party has obtained and holds in full force and effect, all
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditations, easements, rights of way and other rights, consents and
approvals which are necessary for the ownership of its respective Property and
to the conduct of its respective businesses as presently conducted except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
(e) No Consolidated Party is in violation of any applicable statute, regulation
or ordinance of the United States of America, or of any state, city, town,
municipality, county or any other jurisdiction, or of any agency thereof
(including without limitation, environmental laws and regulations), which
violation could reasonably be expected to have a Material Adverse Effect.
(f) Each Consolidated Party is current with all reports and documents, if any,
required to be filed with any state or federal securities commission or similar
securities agency and is in full compliance in all respects with all applicable
rules and regulations of such commissions except where failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------



 



6.14 PURPOSE OF LOANS AND LETTERS OF CREDIT.
The proceeds of the Loans hereunder shall be used solely by the Borrower (i) for
working capital, (ii) for general corporate purposes (including, without
limitation, the repurchase by the Borrower of Capital Stock of the Borrower and
the payment of cash dividends), (iii) to make capital expenditures and (iv) to
refinance existing Indebtedness of the Borrower. The Letters of Credit shall be
used only for or in connection with appeal bonds, reimbursement obligations
arising in connection with surety and reclamation bonds, reinsurance, domestic
or international trade transactions and obligations not otherwise aforementioned
relating to transactions entered into by the applicable account party in the
ordinary course of business.
6.15 ENVIRONMENTAL MATTERS.
Except as would not reasonably be expected to have a Material Adverse Effect:
(a) Each of the facilities and properties owned, leased or operated by the
Consolidated Parties (the “PROPERTIES”) and all operations at the Properties are
in compliance with all applicable Environmental Laws, and there is no violation
of any Environmental Law with respect to the Properties or the businesses
operated by the Consolidated Parties (the “BUSINESSES”), and there are no
conditions relating to the Businesses or Properties that could give rise to
liability under any applicable Environmental Laws.
(b) None of the Properties contains, or has previously contained, any Materials
of Environmental Concern at, on or under the Properties in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to liability under, Environmental Laws.
(c) No Consolidated Party has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Businesses, nor does any Consolidated Party have
knowledge or reason to believe that any such notice will be received or is being
threatened.
(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties, or generated, treated, stored or disposed of at, on or
under any of the Properties or any other location, in each case by or on behalf
of any Consolidated Party in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law.
(e) No judicial proceeding or governmental or administrative action is pending
or, to the best knowledge of any Credit Party, threatened, under any
Environmental Law to which any Consolidated Party is or will be named as a
party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Consolidated Parties, the Properties or the Businesses.
(f) There has been no release, or threat of release, of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations (including, without limitation, disposal) of any Consolidated
Party in connection with the Properties or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.

 

50



--------------------------------------------------------------------------------



 



6.16 INTELLECTUAL PROPERTY.
Each Consolidated Party owns, or has the legal right to use, all trademarks,
tradenames, copyrights, technology, know-how and processes (the “INTELLECTUAL
PROPERTY”) necessary for each of them to conduct its business as currently
conducted except for those the failure to own or have such legal right to use
could not reasonably be expected to have a Material Adverse Effect. No claim has
been asserted and is pending by any Person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does any Credit Party know of any such claim, and to
the Credit Parties’ knowledge the use of such Intellectual Property by any
Consolidated Party does not infringe on the rights of any Person, except for
such claims and infringements that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
6.17 SOLVENCY.
Each Consolidated Party is and, after consummation of the transactions
contemplated by this Credit Agreement, will be Solvent.
6.18 INVESTMENTS.
All Investments of each Consolidated Party are Permitted Investments.
6.19 DISCLOSURE.
Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of any Consolidated Party in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading.
6.20 NO BURDENSOME RESTRICTIONS.
No Consolidated Party is a party to any agreement or instrument or subject to
any other obligation or any charter or corporate restriction or any provision of
any applicable law, rule or regulation which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
6.21 BROKERS’ FEES.
None of the Borrower or any of its Subsidiaries has any obligation to any Person
in respect of any finder’s, broker’s, investment banking or other similar fee in
connection with any of the transactions contemplated under the Credit Documents.
6.22 LABOR MATTERS.
(a) Except as set forth on SCHEDULE 6.22, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of a Consolidated
Party, and (b) none of the Consolidated Parties (i) has suffered any strikes,
walkouts, work stoppages or other material labor difficulty that could
reasonably be expected to have a Material Adverse Effect within the last five
years, or (ii) has knowledge of any potential or pending strike, walkout or work
stoppage that could reasonably be expected to have a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------



 



SECTION 7
AFFIRMATIVE COVENANTS
Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding, and until all of the Commitments
hereunder shall have terminated:
7.1 FINANCIAL STATEMENTS.
The Credit Parties will furnish, or cause to be furnished, to the Administrative
Agent and each of the Lenders:
(a) ANNUAL FINANCIAL STATEMENTS. As soon as available, and in any event within
90 days after the close of each fiscal year of the Consolidated Parties, the
consolidated and consolidating balance sheet and income statement of the
Consolidated Parties, as of the end of such fiscal year, together with related
consolidated and consolidating statements of operations and retained earnings
and of cash flows for such fiscal year, setting forth in comparative form
consolidated and consolidating figures for the preceding fiscal year, all such
financial information described above to be in reasonable form and detail and
audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent and whose opinion
shall be to the effect that such financial statements have been prepared in
accordance with GAAP (except for changes with which such accountants concur) and
shall not be limited as to the scope of the audit or qualified in any manner.
(b) QUARTERLY FINANCIAL STATEMENTS. As soon as available, and in any event
within 45 days after the close of each fiscal quarter of the Consolidated
Parties (other than the fourth fiscal quarter, in which case 90 days after the
end thereof) a consolidated and consolidating balance sheet and income statement
of the Consolidated Parties, as of the end of such fiscal quarter, together with
related consolidated and consolidating statements of operations and retained
earnings and of cash flows for such fiscal quarter, in each case setting forth
in comparative form consolidated and consolidating figures for the corresponding
period of the preceding fiscal year, all such financial information described
above to be in reasonable form and detail and reasonably acceptable to the
Administrative Agent, and accompanied by a certificate of the chief financial
officer of the Borrower to the effect that such quarterly financial statements
fairly present in all material respects the financial condition of the
Consolidated Parties and have been prepared in accordance with GAAP, subject to
changes resulting from audit and normal year-end audit adjustments.
(c) OFFICER’S CERTIFICATE. At the time of delivery of the financial statements
provided for in Sections 7.1(a) and 7.1(b) above, a certificate of the chief
financial officer of the Borrower substantially in the form of EXHIBIT 7.1(C),
(i) demonstrating compliance with the financial covenants contained in
Section 7.11 by calculation thereof as of the end of each such fiscal period and
(ii) stating that no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Credit Parties propose to take with respect thereto.
(d) ACCOUNTANT’S CERTIFICATE. Within the period for delivery of the annual
financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they
have become aware of any Default or Event of Default and, if any such Default or
Event of Default exists, specifying the nature and extent thereof.

 

52



--------------------------------------------------------------------------------



 



(e) AUDITOR’S REPORTS. Promptly upon receipt thereof, a copy of any other report
or “management letter” submitted by independent accountants to any Consolidated
Party in connection with any annual, interim or special audit of the books of
such Person.
(f) REPORTS. Promptly upon transmission or receipt thereof, (i) copies of any
filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports as any Consolidated Party
shall send to its shareholders or to a holder of any Indebtedness owed by any
Consolidated Party in its capacity as such a holder and (ii) upon the request of
the Administrative Agent, all reports and written information to and from the
United States Environmental Protection Agency, or any state or local agency
responsible for environmental matters, the United States Occupational Health and
Safety Administration, or any state or local agency responsible for health and
safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters.
(g) NOTICES. Upon obtaining knowledge thereof, the Credit Parties will give
written notice to the Administrative Agent immediately of (i) the occurrence of
an event or condition consisting of a Default or Event of Default, specifying
the nature and existence thereof and what action the Credit Parties propose to
take with respect thereto, and (ii) the occurrence of any of the following with
respect to any Consolidated Party (A) the pendency or commencement of any
litigation, arbitral or governmental proceeding against such Person which if
adversely determined is likely to have a Material Adverse Effect, (B) the
institution of any proceedings against such Person with respect to, or the
receipt of notice by such Person of potential liability or responsibility for
violation, or alleged violation of any federal, state or local law, rule or
regulation, including but not limited to, Environmental Laws, the violation of
which could reasonably be expected to have a Material Adverse Effect, or (C) any
notice or determination concerning the imposition of any withdrawal liability by
a Multiemployer Plan against such Person or any ERISA Affiliate, the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA or the termination of any
Plan.
(h) ERISA. Upon obtaining knowledge thereof, the Credit Parties will give
written notice to the Administrative Agent promptly (and in any event within
five business days) of: (i) of any event or condition, including, but not
limited to, any Reportable Event, that constitutes, or might reasonably lead to,
an ERISA Event; (ii) with respect to any Multiemployer Plan, the receipt of
notice as prescribed in ERISA or otherwise of any withdrawal liability assessed
against the Credit Parties or any ERISA Affiliates, or of a determination that
any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA); (iii) the failure to make full payment on or
before the due date (including extensions) thereof of all amounts which any
Consolidated Party or any ERISA Affiliate is required to contribute to each Plan
pursuant to its terms and as required to meet the minimum funding standard set
forth in ERISA and the Code with respect thereto; or (iv) any change in the
funding status of any Plan that could have a Material Adverse Effect, together
with a description of any such event or condition or a copy of any such notice
and a statement by the chief financial officer of the Borrower briefly setting
forth the details regarding such event, condition, or notice, and the action, if
any, which has been or is being taken or is proposed to be taken by the Credit
Parties with respect thereto. Promptly upon request, the Credit Parties shall
furnish the Administrative Agent and the Lenders with such additional
information concerning any Plan as may be reasonably requested, including, but
not limited to, copies of each annual report/return (Form 5500 series), as well
as all schedules and attachments thereto required to be filed with the
Department of Labor and/or the Internal Revenue Service pursuant to ERISA and
the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA).

 

53



--------------------------------------------------------------------------------



 



(i) OTHER INFORMATION. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
any Consolidated Party as the Administrative Agent or the Required Lenders may
reasonably request.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “BORROWER MATERIALS”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “PLATFORM”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the Issuing Lender and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (PROVIDED, HOWEVER, that to the extent such
Borrower Materials contain confidential information, they shall be treated as
set forth in Section 11.14); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”
7.2 PRESERVATION OF EXISTENCE AND FRANCHISES.
Each Credit Party will, and will cause each of its Subsidiaries to, do all
things necessary to preserve and keep in full force and effect its existence,
rights, franchises and authority except where failure to do so could not
reasonably be expected to have a Material Adverse Effect.
7.3 BOOKS AND RECORDS.
Each Credit Party will, and will cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).
7.4 COMPLIANCE WITH LAW.
Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders, and all applicable restrictions imposed
by all Governmental Authorities, applicable to it and its Property if
noncompliance with any such law, rule, regulation, order or restriction could
reasonably be expected to have a Material Adverse Effect.
7.5 PAYMENT OF TAXES AND OTHER INDEBTEDNESS.
Each Credit Party will, and will cause each of its Subsidiaries to, pay and
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; PROVIDED, HOWEVER, that no

 

54



--------------------------------------------------------------------------------



 



Consolidated Party shall be required to pay any such tax, assessment, charge,
levy, claim or Indebtedness which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such payment
(i) could reasonably be expected to give rise to an immediate right to foreclose
on a Lien securing such amounts or (ii) could reasonably be expected to have a
Material Adverse Effect.
7.6 INSURANCE.
Each Credit Party will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice.
7.7 MAINTENANCE OF PROPERTY.
Each Credit Party will, and will cause each of its Subsidiaries to, maintain and
preserve its properties and equipment material to the conduct of its business in
good repair, working order and condition, normal wear and tear and casualty and
condemnation excepted, and will make, or cause to be made, in such properties
and equipment from time to time all repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto as may be needed or proper, to
the extent and in the manner customary for companies in similar businesses
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect.
7.8 PERFORMANCE OF OBLIGATIONS.
Each Credit Party will, and will cause each of its Subsidiaries to, perform in
all material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.
7.9 USE OF PROCEEDS.
The Borrower will use the proceeds of the Loans and will use the Letters of
Credit solely for the purposes set forth in Section 6.14.
7.10 AUDITS/INSPECTIONS.
Upon reasonable notice and during normal business hours, each Credit Party will,
and will cause each of its Subsidiaries to, permit representatives appointed by
the Administrative Agent, including, without limitation, independent
accountants, agents, attorneys, and appraisers to visit and inspect its
property, including its books and records, its accounts receivable and
inventory, its facilities and its other business assets, and to make photocopies
or photographs thereof and to write down and record any information such
representative obtains and shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees and
representatives of such Person.
7.11 FINANCIAL COVENANTS.
(a) FIXED CHARGE COVERAGE RATIO. The Fixed Charge Coverage Ratio, as of the last
day of each fiscal quarter of the Borrower, shall be greater than or equal to
2.00 to 1.0.

 

55



--------------------------------------------------------------------------------



 



(b) LEVERAGE RATIO. The Leverage Ratio, as of the last day of each fiscal
quarter of the Borrower, shall be less than or equal to 4.00 to 1.0.
7.12 ADDITIONAL CREDIT PARTIES.
As soon as practicable and in any event within 30 days after any Person becomes
a Subsidiary of any Credit Party, the Borrower shall provide the Administrative
Agent with written notice thereof setting forth information in reasonable detail
describing all of the assets of such Person and shall if such Person is a
Domestic Subsidiary of a Credit Party, cause such Person to execute a Joinder
Agreement in substantially the same form as EXHIBIT 7.12 and cause such Person
to deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
certified resolutions and other organizational and authorizing documents of such
Person, and favorable opinions of counsel to such Person all in form, content
and scope reasonably satisfactory to the Administrative Agent.
7.13 ENVIRONMENTAL LAWS.
(a) The Consolidated Parties shall comply in all material respects with, and
take reasonable actions to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply in all material respects with and maintain, and take
reasonable actions to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect;
(b) The Consolidated Parties shall conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings and the failure to do or the pendency of
such proceedings would not reasonably be expected to have a Material Adverse
Effect; and
(c) The Consolidated Parties shall defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective employees, agents,
officers and directors, from and against any and all claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any of its
Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor. The agreements in this paragraph
shall survive repayment of the Loans and all other amounts payable hereunder,
and termination of the Commitments.

 

56



--------------------------------------------------------------------------------



 



SECTION 8
NEGATIVE COVENANTS
Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding, and until all of the Commitments
hereunder shall have terminated:
8.1 INDEBTEDNESS.
The Credit Parties will not permit any of their Subsidiaries to contract,
create, incur, assume or permit to exist any Indebtedness, except:
(a) Indebtedness arising under this Credit Agreement and the other Credit
Documents;
(b) purchase money Indebtedness (including obligations in respect of Capital
Leases) hereafter incurred to finance the purchase of fixed assets PROVIDED that
(i) the total of all such Indebtedness, together with all such Indebtedness of
the Borrower secured by Liens permitted by clause (vi) of the definition of
“Permitted Liens”, shall not exceed an aggregate principal amount of $20,000,000
at any one time outstanding; (ii) such Indebtedness when incurred shall not
exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;
(c) Indebtedness set forth in SCHEDULE 8.1 and any renewals, refinancings or
extensions thereof (without increasing the amount thereof);
(d) obligations in respect of Hedging Agreements entered into in order to manage
existing or anticipated interest rate or exchange rate risks and not for
speculative purposes;
(e) intercompany Indebtedness arising out of loans, advances and Guaranty
Obligations permitted under Section 8.6;
(f) other Indebtedness, PROVIDED that the aggregate outstanding principal amount
of such Indebtedness shall not exceed the difference between (i) 10% of
Consolidated Tangible Assets MINUS (ii) the aggregate outstanding principal
amount of Indebtedness of the Borrower secured by Liens permitted by clause
(xiii) of the definition of Permitted Liens; and
(g) Indebtedness in respect of Sale and Leaseback Transactions permitted by
Section 8.13.
8.2 LIENS.
The Credit Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Lien with respect to any of its Property,
whether now owned or after acquired, except for Permitted Liens.
8.3 NATURE OF BUSINESS.
The Credit Parties will not permit the Consolidated Parties taken as a whole to
substantively alter the character or conduct of the business conducted by such
Person as of the Closing Date.

 

57



--------------------------------------------------------------------------------



 



8.4 CONSOLIDATION, MERGER, DISSOLUTION, ETC.
The Credit Parties will not permit any Consolidated Party to enter into any
transaction of merger or consolidation or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution); PROVIDED that, notwithstanding the
foregoing provisions of this Section 8.4, (a) the Borrower may merge or
consolidate with any of its Subsidiaries PROVIDED that (i) the Borrower shall be
the continuing or surviving corporation and (ii) after giving effect to such
transaction, no Default or Event of Default exists, (b) any Credit Party other
than the Borrower may merge or consolidate with any other Credit Party other
than the Borrower PROVIDED that after giving effect to such transaction, no
Default or Event of Default exists, (c) any Consolidated Party which is not a
Credit Party may be merged or consolidated with or into any Credit Party
PROVIDED that (i) such Credit Party shall be the continuing or surviving
corporation and (ii) after giving effect to such transaction, no Default or
Event of Default exists, and (d) any Consolidated Party which is not a Credit
Party may be merged or consolidated with or into any other Consolidated Party
which is not a Credit Party PROVIDED that, after giving effect to such
transaction, no Default or Event of Default exists.
8.5 ASSET DISPOSITIONS.
The Credit Parties will not permit any Consolidated Party to sell, lease,
transfer or otherwise dispose of any Property other than (a) the sale of
inventory in the ordinary course of business for fair consideration, (b) the
sale or disposition of machinery and equipment no longer used or useful in the
conduct of such Person’s business, (c) the sale, lease, transfer or other
disposition of Property to any Credit Party in the ordinary course of business
and (d) other sales of assets of the Consolidated Parties (including pursuant to
Sale and Leaseback Transactions) having a net book value not to exceed
$100,000,000 in the aggregate during the term of this Credit Agreement.
8.6 INVESTMENTS.
The Credit Parties will not permit any Consolidated Party to make Investments in
or to any Person, except for Permitted Investments.
8.7 RESTRICTED PAYMENTS.
The Credit Parties will not permit any Consolidated Party to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
Capital Stock of such Person, (b) to make dividends or other distributions
payable to the Borrower (directly or indirectly through Subsidiaries) and
(c) repurchases of the Borrower’s Capital Stock, so long as (i) the Leverage
Ratio is less than 3.5 to 1.0 as of the fiscal quarter end immediately preceding
any such repurchase and (ii) no Default or Event of Default shall exist
immediately prior to or after giving effect to such repurchase.
8.8 PREPAYMENTS OF INDEBTEDNESS, ETC.
If any Default or Event of Default exists, the Credit Parties will not permit
any Consolidated Party to (a) after the issuance thereof, amend or modify (or
permit the amendment or modification of) any of the terms of any Indebtedness if
such amendment or modification would add or change any terms in a manner adverse
to the issuer of such Indebtedness, or shorten the final maturity or average
life to maturity or require any payment to be made sooner than originally
scheduled or increase the interest rate applicable thereto or change any
subordination provision thereof, or (b) make (or give any notice with respect
thereto) any voluntary or optional payment or prepayment or redemption or
acquisition for value of (including without limitation, by

 

58



--------------------------------------------------------------------------------



 



way of depositing money or securities with the trustee with respect thereto
before due for the purpose of paying when due), refund, refinance or exchange of
any other Indebtedness.
8.9 TRANSACTIONS WITH AFFILIATES.
Except as set forth on SCHEDULE 8.9, the Credit Parties will not permit any
Consolidated Party to enter into or permit to exist any transaction or series of
transactions with any officer, director, shareholder, Subsidiary or Affiliate of
such Person other than (a) normal compensation and reimbursement of expenses of
officers and directors and (b) except as otherwise specifically limited in this
Credit Agreement, other transactions which are entered into in the ordinary
course of such Person’s business on terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director,
shareholder, Subsidiary or Affiliate.
8.10 FISCAL YEAR; ORGANIZATIONAL DOCUMENTS.
The Credit Parties will not permit any Consolidated Party to (a) change its
fiscal year or (b) amend, modify or change its articles of incorporation (or
corporate charter or other similar organizational document) or bylaws (or other
similar document) in a manner that would adversely affect the rights of the
Lenders.
8.11 LIMITATION ON RESTRICTED ACTIONS.
The Credit Parties will not permit any Consolidated Party to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a
Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Credit
Agreement and the other Credit Documents, (ii) applicable law or (iii) any
document or instrument governing purchase money Indebtedness (including Capital
Leases) permitted by this Credit Agreement, PROVIDED that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith.
8.12 OWNERSHIP OF SUBSIDIARIES.
Notwithstanding any other provisions of this Credit Agreement to the contrary,
the Credit Parties will not permit any Consolidated Party to (i) permit any
Person (other than the Borrower or any Wholly-Owned Subsidiary of the Borrower)
to own any Capital Stock of any Subsidiary of the Borrower, (ii) permit any
Subsidiary of the Borrower to issue Capital Stock (except to the Borrower or to
a Wholly-Owned Subsidiary of the Borrower), (iii) permit, create, incur, assume
or suffer to exist any Lien thereon, in each case except (A) to qualify
directors where required by applicable law or to satisfy other requirements of
applicable law with respect to the ownership of Capital Stock of Foreign
Subsidiaries or (B) for Permitted Liens and (iv) notwithstanding anything to the
contrary contained in clause (ii) above, permit any Subsidiary of the Borrower
to issue any shares of preferred Capital Stock.
8.13 SALE LEASEBACKS.
The Credit Parties will not permit any Consolidated Party to enter into any Sale
and Leaseback Transactions except as permitted by Section 8.5(d).

 

59



--------------------------------------------------------------------------------



 



8.14 NO FURTHER NEGATIVE PLEDGES.
The Credit Parties will not permit any Consolidated Party to enter into, assume
or become subject to any agreement prohibiting or otherwise restricting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation, except (a) pursuant
to this Credit Agreement and the other Credit Documents or (b) pursuant to any
document or instrument governing purchase money Indebtedness (including Capital
Leases) permitted by this Credit Agreement, PROVIDED that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith.
SECTION 9
EVENTS OF DEFAULT
9.1 EVENTS OF DEFAULT.
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “EVENT OF DEFAULT”):
(a) PAYMENT. Any Credit Party shall
(i) default in the payment when due of any principal of any of the Loans or of
any reimbursement obligations arising from drawings under Letters of Credit, or
(ii) default, and such default shall continue for three (3) or more Business
Days, in the payment when due of any interest on the Loans or on any
reimbursement obligations arising from drawings under Letters of Credit, or of
any Fees or other amounts owing hereunder, under any of the other Credit
Documents or in connection herewith or therewith; or
(b) REPRESENTATIONS. Any representation, warranty or statement made or deemed to
be made by any Credit Party herein, in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was deemed to have been made; or
(c) COVENANTS. Any Credit Party shall
(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.4, 7.9, 7.11, 7.12 or Section 8;
(ii) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(a), (b), (c) or (d) and such default shall
continue unremedied for a period of at least 5 days after the earlier of a
responsible officer of a Credit Party becoming aware of such default or notice
thereof by the Administrative Agent; or
(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i) or
(c)(ii) of this Section 9.1) contained in this Credit Agreement and such default
shall continue unremedied for a period of at least 30 days after the earlier of
a responsible officer of a Credit Party becoming aware of such default or notice
thereof by the Administrative Agent; or

 

60



--------------------------------------------------------------------------------



 



(d) OTHER CREDIT DOCUMENTS. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Credit Documents (subject to applicable grace or cure periods, if any), or
(ii) except as a result of or in connection with a merger of a Subsidiary
permitted under Section 8.4, any Credit Document shall fail to be in full force
and effect or to give the Administrative Agent and/or the Lenders the rights,
powers and privileges purported to be created thereby, or any Credit Party shall
so state in writing; or
(e) GUARANTIES. Except as the result of or in connection with a merger of a
Subsidiary permitted under Section 8.4, the guaranty given by any Guarantor
hereunder (including any Additional Credit Party) or any provision thereof shall
cease to be in full force and effect, or any Guarantor (including any Additional
Credit Party) hereunder or any Person acting by or on behalf of such Guarantor
shall deny or disaffirm such Guarantor’s obligations under such guaranty, or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to any
guaranty; or
(f) BANKRUPTCY, ETC. Any Bankruptcy Event shall occur with respect to any
Consolidated Party; or
(g) DEFAULTS UNDER OTHER AGREEMENTS.
(i) Any Consolidated Party shall default in the performance or observance
(beyond the applicable grace period with respect thereto, if any) of any
material obligation or condition of any contract or lease material to the
Consolidated Parties, taken as a whole; or
(ii) With respect to any Indebtedness (other than Indebtedness outstanding under
this Credit Agreement) in excess of $5,000,000 in the aggregate for the
Consolidated Parties taken as a whole, (A) any Consolidated Party shall
(1) default in any payment (beyond the applicable grace period with respect
thereto, if any) with respect to any such Indebtedness, or (2) the occurrence
and continuance of a default in the observance or performance relating to such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event or condition shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
permit, the holder or holders of such Indebtedness (or trustee or agent on
behalf of such holders) to cause (determined without regard to whether any
notice or lapse of time is required), any such Indebtedness to become due prior
to its stated maturity; or (B) any such Indebtedness shall be declared due and
payable, or required to be prepaid other than by a regularly scheduled required
prepayment, prior to the stated maturity thereof; or
(h) JUDGMENTS. One or more judgments or decrees shall be entered against one or
more of the Consolidated Parties involving a liability of $5,000,000 or more in
the aggregate (to the extent not paid or fully covered by insurance provided by
a carrier who has acknowledged coverage and has the ability to perform) and any
such judgments or decrees shall not have been vacated, discharged or stayed or
bonded pending appeal within 30 days from the entry thereof; or
(i) ERISA. Any of the following events or conditions, if such event or condition
could have a Material Adverse Effect: (i) any “accumulated funding deficiency,”
as such term is defined in Section 302 of ERISA and Section 412 of the Code,
whether or not waived, shall exist with respect to any Plan, or any lien shall
arise on the assets of any Consolidated Party or any ERISA Affiliate in favor of
the PBGC or a Plan; (ii) an ERISA Event shall occur with respect to a Single
Employer Plan, which is, in the reasonable opinion of the Administrative Agent,
likely to result in the

 

61



--------------------------------------------------------------------------------



 



termination of such Plan for purposes of Title IV of ERISA; (iii) an ERISA Event
shall occur with respect to a Multiemployer Plan or Multiple Employer Plan,
which is, in the reasonable opinion of the Administrative Agent, likely to
result in (A) the termination of such Plan for purposes of Title IV of ERISA, or
(B) any Consolidated Party or any ERISA Affiliate incurring any liability in
connection with a withdrawal from, reorganization of (within the meaning of
Section 4241 of ERISA), or insolvency or (within the meaning of Section 4245 of
ERISA) such Plan; or (iv) any prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur which may subject any Consolidated Party or any ERISA
Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of ERISA
or Section 4975 of the Code, or under any agreement or other instrument pursuant
to which any Consolidated Party or any ERISA Affiliate has agreed or is required
to indemnify any person against any such liability; or
(j) INVALIDITY OF CREDIT DOCUMENTS. Any provision of any Credit Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Credit Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Credit Document; or any Credit Party denies that it has any or
further liability or obligation under any Credit Document, or purports to
revoke, terminate, or rescind any provision of any Credit Document; or
(k) OWNERSHIP. There shall occur a Change of Control.
9.2 ACCELERATION; REMEDIES.
Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the requisite Lenders
(pursuant to the voting requirements of Section 11.6) or cured to the
satisfaction of the requisite Lenders (pursuant to the voting procedures in
Section 11.6), the Administrative Agent shall, upon the request and direction of
the Required Lenders, by written notice to the Credit Parties, take any of the
following actions:
(a) TERMINATION OF COMMITMENTS. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.
(b) ACCELERATION. Declare the unpaid principal of and any accrued interest in
respect of all Loans, any reimbursement obligations arising from drawings under
Letters of Credit and any and all other indebtedness or obligations of any and
every kind owing by the Credit Parties to the Administrative Agent and/or any of
the Lenders hereunder to be due whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Credit Parties.
(c) CASH COLLATERAL. Direct the Credit Parties to pay (and the Credit Parties
agree that upon receipt of such notice, or upon the occurrence of an Event of
Default under Section 9.1(f), they will immediately pay) to the Administrative
Agent additional cash, to be held by the Administrative Agent, for the benefit
of the Lenders, in a cash collateral account as additional security for the LOC
Obligations in respect of subsequent drawings under all then outstanding Letters
of Credit in an amount equal to the maximum aggregate amount which may be drawn
under all Letters of Credits then outstanding.

 

62



--------------------------------------------------------------------------------



 



(d) ENFORCEMENT OF RIGHTS. Enforce any and all rights and interests created and
existing under the Credit Documents including, without limitation, all rights
and remedies against a Guarantor and all rights of set-off.
Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(f) shall occur with respect to the Borrower, then the Commitments
shall automatically terminate and all Loans, all reimbursement obligations
arising from drawings under Letters of Credit, all accrued interest in respect
thereof, all accrued and unpaid Fees and other indebtedness or obligations owing
to the Administrative Agent and/or any of the Lenders hereunder automatically
shall immediately become due and payable without the giving of any notice or
other action by the Administrative Agent or the Lenders.
SECTION 10
AGENCY PROVISIONS
10.1 APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT.
(a) Each Lender hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Credit Agreement and each other Credit Document and to
exercise such powers and perform such duties as are delegated to it by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 10 are solely for the benefit
of the Administrative Agent, the Issuing Lender and the Lenders, and neither the
Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.
10.2 RIGHTS AS A LENDER.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
10.3 DELEGATION OF DUTIES.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

63



--------------------------------------------------------------------------------



 



10.4 EXCULPATORY PROVISIONS.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.6 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Credit Agreement, any other Credit Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Section 5 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
10.5 RELIANCE BY ADMINISTRATIVE AGENT.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the

 

64



--------------------------------------------------------------------------------



 



Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan, or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
10.6 RESIGNATION OF ADMINISTRATIVE AGENT.
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; PROVIDED that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Section and Section 11.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (iii) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
10.7 NON-RELIANCE BY ADMINISTRATIVE AGENT AND OTHER LENDERS.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon

 

65



--------------------------------------------------------------------------------



 



the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder.
10.8 NO OTHER DUTIES, ETC.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.
10.9 ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LOC Obligations and all other Credit
Party Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.5 and 11.5 allowed in such
judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.5 and 11.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Credit
Party Obligations or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
10.10 GUARANTY MATTERS.
The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations hereunder if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations hereunder pursuant to this Section 10.10.

 

66



--------------------------------------------------------------------------------



 



SECTION 11
MISCELLANEOUS
11.1 NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.
(a) NOTICES GENERALLY. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i) if to the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on SCHEDULE 11.1; and
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b) ELECTRONIC COMMUNICATIONS. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, PROVIDED that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Section 2, Section 3.3 and Section 3.13 if such Lender or Issuing Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Sections by electronic communication. The Administrative Agent or the
Borrower (on behalf of itself and the other Credit Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), PROVIDED that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

67



--------------------------------------------------------------------------------



 



(c) EFFECTIVENESS OF FACSIMILE DOCUMENTS AND SIGNATURES. Credit Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable law, have the same force and effect
as manually-signed originals and shall be binding on all Credit Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; PROVIDED, HOWEVER, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
(d) RELIANCE BY ADMINISTRATIVE AGENT, ISSUING LENDER AND LENDERS. The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Notices of Borrowing and
Swingline Loan Requests) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
Issuing Lender, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
(e) THE PLATFORM. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“AGENT PARTIES”) have any liability to the Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; PROVIDED, HOWEVER, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(f) CHANGE OF ADDRESS, ETC. Each of the Borrower, the Administrative Agent, the
Issuing Lender and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Issuing Lender and the Swingline Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

68



--------------------------------------------------------------------------------



 



Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
11.2 RIGHT OF SET-OFF.
Upon the occurrence and during the continuance of any Event of Default, each
Lender (and each of its Affiliates) is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender (or any of
its Affiliates) to or for the credit or the account of any Credit Party against
any and all of the obligations of such Person now or hereafter existing under
this Credit Agreement, under the Notes, under any other Credit Document or
otherwise, irrespective of whether such Lender shall have made any demand under
hereunder or thereunder and although such obligations may be unmatured. Each
Lender agrees promptly to notify any affected Credit Party after any such
set-off and application made by such Lender; PROVIDED, HOWEVER, that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section 11.2 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Lender may have.
11.3 SUCCESSORS AND ASSIGNS.
(a) SUCCESSORS AND ASSIGNS GENERALLY. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 11.3(b), (ii) by way of participation in accordance with the
provisions of Section 11.3(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.3(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Lender and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.
(b) ASSIGNMENTS BY LENDERS. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this subsection (b), participations in LOC
Obligations and in Swingline Loans) at the time owing to it); PROVIDED that any
such assignment shall be subject to the following conditions:
(i) MINIMUM AMOUNTS.

 

69



--------------------------------------------------------------------------------



 



(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
(C) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the Eligible Assignee to participate in exposure under one or more
Letters of Credit (whether or not then outstanding); and
(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Commitments.
(ii) PROPORTIONATE AMOUNTS. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to rights in
respect of Swingline Loans;
(iii) REQUIRED CONSENTS. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.
(iv) ASSIGNMENT AND ASSUMPTION. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together

 

70



--------------------------------------------------------------------------------



 



with a processing and recordation fee of $3,500; PROVIDED, HOWEVER, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v) NO ASSIGNMENT TO BORROWER. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
(vi) NO ASSIGNMENT TO NATURAL PERSONS. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 3.6, 3.11,
3.12 and 11.5 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Credit Agreement that
does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.3(d).
(c) REGISTER. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LOC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “REGISTER”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d) PARTICIPATIONS. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “PARTICIPANT”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in LOC Obligations and/or Swingline Loans) owing to it); PROVIDED
that (i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Credit Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Credit Agreement and to
approve any amendment, modification or waiver of any

 

71



--------------------------------------------------------------------------------



 



provision of this Credit Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.6 that directly affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.6, 3.11 and 3.12 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.3(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.2 as though it were a Lender, provided
such Participant agrees to be subject to Section 3.14 as though it were a
Lender.
(e) LIMITATIONS UPON PARTICIPANT RIGHTS. A Participant shall not be entitled to
receive any greater payment under Section 3.6 or 3.11 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.11 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.11(d) as though it were a Lender.
(f) CERTAIN PLEDGES. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; PROVIDED that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
(g) ELECTRONIC EXECUTION OF ASSIGNMENTS. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
(h) RESIGNATION AS ISSUING LENDER OR SWINGLINE LENDER AFTER ASSIGNMENT.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitments and Revolving Loans pursuant
to Section 11.3(b), Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as Issuing Lender and/or (ii) upon 30 days’
notice to the Borrower, resign as Swingline Lender. In the event of any such
resignation as Issuing Lender or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Lender or
Swingline Lender hereunder; PROVIDED, HOWEVER, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Bank of America as
Issuing Lender or Swingline Lender, as the case may be. If Bank of America
resigns as Issuing Lender, it shall retain all the rights, powers, privileges
and duties of the Issuing Lender hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Lender and
all LOC Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.2(c)). If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in

 

72



--------------------------------------------------------------------------------



 



outstanding Swingline Loans pursuant to Section 2.3. Upon the appointment of a
successor Issuing Lender and/or Swingline Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Lender or Swingline Lender, as the case may be,
and (b) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
11.4 NO WAIVER; REMEDIES CUMULATIVE.
No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Administrative Agent or any Lender
and any of the Credit Parties shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Administrative Agent or any Lender would otherwise
have. No notice to or demand on any Credit Party in any case shall entitle the
Credit Parties to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent
or the Lenders to any other or further action in any circumstances without
notice or demand.
11.5 EXPENSES; INDEMNITY; DAMAGE WAIVER.
(a) The Credit Parties jointly and severally agree to pay on demand all costs
and expenses of the Administrative Agent, the Issuing Lender and their
Affiliates in connection with the syndication, preparation, execution, delivery,
administration, modification, and amendment of this Credit Agreement, the other
Credit Documents, and the other documents to be delivered hereunder, including,
without limitation, the reasonable fees and expenses of counsel with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities under the Credit Documents. The Credit Parties further
jointly and severally agree to pay on demand all costs and expenses of the
Administrative Agent, the Issuing Lender and the Lenders, if any (including,
without limitation, reasonable attorneys’ fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings, or otherwise)
of the Credit Documents and the other documents to be delivered hereunder.
(b) The Credit Parties jointly and severally agree to indemnify and hold
harmless the Administrative Agent, the Issuing Lender and each Lender and each
of their Affiliates and their respective officers, directors, employees, agents,
and advisors (each, an “INDEMNIFIED PARTY”) from and against any and all claims,
damages, losses, liabilities, costs, and expenses (including, without
limitation, reasonable attorneys’ fees) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation, or proceeding or preparation of defense in
connection therewith) the Credit Documents, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Loans (including any
of the foregoing arising from the negligence of the Indemnified Party), except
to the extent such claim, damage, loss, liability, cost, or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 11.5 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any of
the Credit Parties, their respective directors, shareholders or creditors or an
Indemnified Party or any other Person or any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated. The Credit Parties agree not to assert any claim against the
Administrative Agent, any Lender, any of their

 

73



--------------------------------------------------------------------------------



 



Affiliates, or any of their respective directors, officers, employees,
attorneys, agents, and advisers, on any theory of liability, for special,
indirect, consequential, or punitive damages arising out of or otherwise
relating to the Credit Documents, any of the transactions contemplated herein or
the actual or proposed use of the proceeds of the Loans. No Indemnified Party
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnified Party through telecommunications, electronic or other
information transmission systems in connection with this Credit Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(c) REIMBURSEMENT BY LENDERS. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s pro rata share (based on its Revolving Commitment Percentage)
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, PROVIDED that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or Issuing Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 3.13(b).
(d) PAYMENTS. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(e) Without prejudice to the survival of any other agreement of the Credit
Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 11.5 shall survive the repayment of the Loans, LOC
Obligations and other obligations under the Credit Documents and the termination
of the Commitments hereunder.
11.6 AMENDMENTS, WAIVERS AND CONSENTS.
Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, the Required Lenders and the
Borrower, PROVIDED, HOWEVER, that:
(a) without the consent of each Lender affected thereby, neither this Credit
Agreement nor any other Credit Document may be amended to
(i) extend the final maturity of any Loan or of any reimbursement obligation, or
any portion thereof, arising from drawings under Letters of Credit,
(ii) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or Fees hereunder,
(iii) reduce or waive the principal amount of any Loan or of any reimbursement
obligation, or any portion thereof, arising from drawings under Letters of
Credit,

 

74



--------------------------------------------------------------------------------



 



(iv) increase the Commitment of a Lender over the amount thereof in effect (it
being understood and agreed that a waiver of any Default or Event of Default or
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender),
(v) release the Borrower or, except in a transaction permitted under Section 8.4
or Section 8.5, substantially all of the other Credit Parties from its or their
obligations under the Credit Documents,
(vi) amend, modify or waive any provision of this Section 11.6 or Section 3.14,
(vii) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders, or
(viii) consent to the assignment or transfer by the Borrower or all or
substantially all of the other Credit Parties of any of its or their rights and
obligations under (or in respect of) the Credit Documents except as permitted
thereby;
(b) without the consent of the Administrative Agent, no provision of Section 10
may be amended; and
(c) without the consent of the Issuing Lender, no provision of Section 2.2 may
be amended, and without the consent of the Swingline Lender, no provision of
Section 2.3 may be amended.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
11.7 COUNTERPARTS.
This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart for each of the parties hereto. Delivery by facsimile by any of
the parties hereto of an executed counterpart of this Credit Agreement shall be
as effective as an original executed counterpart hereof.
11.8 HEADINGS.
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.
11.9 SURVIVAL OF REPRESENTATIONS AND WARRANTIES.
All indemnities set forth herein and all representations and warranties made
hereunder and in any other Credit Document or other document delivered pursuant
hereto or thereto or in connection herewith

 

75



--------------------------------------------------------------------------------



 



or therewith shall survive the execution and delivery of this Credit Agreement,
the making of the Loans, the issuance of the Letters of Credit, the repayment of
the Loans, LOC Obligations and other obligations and the termination of the
Commitments hereunder. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any
extension of credit hereunder, and shall continue in full force and effect as
long as any Loan or any other Credit Party Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.10 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.
(a) THIS CREDIT AGREEMENT AND, UNLESS OTHERWISE EXPRESSLY PROVIDED THEREIN, THE
OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. Any legal action or proceeding with
respect to this Credit Agreement or any other Credit Document may be brought in
the courts of the State of New York, or of the United States located in the
State of New York, and, by execution and delivery of this Credit Agreement, each
of the Credit Parties hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the nonexclusive jurisdiction of
such courts. Each of the Credit Parties further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address set out for notices pursuant to
Section 11.1, such service to become effective three (3) days after such
mailing. Nothing herein shall affect the right of the Administrative Agent or
any Lender to serve process in any other manner permitted by law or to commence
legal proceedings or to otherwise proceed against any Credit Party in any other
jurisdiction.
(b) Each of the Credit Parties hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) above
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.
(c) EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY CREDIT
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS CREDIT AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

76



--------------------------------------------------------------------------------



 



11.11 SEVERABILITY.
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
11.12 ENTIRETY.
This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.
11.13 BINDING EFFECT; TERMINATION.
(a) This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 5.1 have been satisfied or waived by the Lenders
and it shall have been executed by each Credit Party and the Administrative
Agent, and the Administrative Agent shall have received copies hereof (telefaxed
or otherwise) which, when taken together, bear the signatures of each Lender,
and thereafter this Credit Agreement shall be binding upon and inure to the
benefit of each Credit Party, the Administrative Agent and each Lender and their
respective successors and assigns.
(b) The term of this Credit Agreement shall be until no Loans, LOC Obligations
or any other amounts payable hereunder or under any of the other Credit
Documents shall remain outstanding, no Letters of Credit shall be outstanding,
all of the Credit Party Obligations have been irrevocably satisfied in full and
all of the Commitments hereunder shall have expired or been terminated.
11.14 TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.
Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Credit Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.

 

77



--------------------------------------------------------------------------------



 



For purposes of this Section, “INFORMATION” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
PROVIDED that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
11.15 USE OF SOURCES.
Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the course
of funds to be used by such lender in connection with the financing hereunder:
(a) no part of such funds constitutes assets allocated to any separate account
maintained by such lender in which any employee benefit plan (or its related
trust) has any interest;
(b) to the extent that any part of such funds constitutes assets allocated to
any separate account maintained by such lender, such Lender has disclosed to the
Borrower the name of each employee benefit plan whose assets in such account
exceed 10% of the total assets of such account as of the date of such purchase
(and, for purposes of this subsection (b), all employee benefit plans maintained
by the same employer or employee organization are deemed to be a single plan;
(c) to the extent that any part of such funds constitutes assets of an insurance
company’s general account, such insurance company has complied with all of the
requirements of the regulations issued under Section 401(e)(a)(A) of ERISA; or
(d) such funds constitute assets of one or more specific benefit plans which
such Lender has identified in writing to the Borrower.
As used in this Section 11.15, the terms “employee benefit plan” and “separate
account” shall have the respective meanings assigned to such terms in Section 3
of ERISA.
11.16 CONFLICT.
To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.
11.17 US PATRIOT ACT NOTICE.
Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

78



--------------------------------------------------------------------------------



 



11.18 NO ADVISORY OR FIDUCIARY RESPONSIBILITY.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower and each other Credit Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Credit Agreement
provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Borrower, each other Credit Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arranger, on the other hand, (B) each of the Borrower and the other Credit
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower and each other Credit
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Credit Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arranger has any obligation to the Borrower, any
other Credit Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Credit Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests to the Borrower, any other Credit Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and the
other Credit Parties hereby waives and releases any claims that it may have
against the Administrative Agent and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
11.19 REPLACEMENT OF LENDERS.
If (i) any Lender requests compensation under Sections 3.6 and 3.9, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.11,
(iii) a Lender (a “NON-CONSENTING LENDER”) does not consent to a proposed
change, waiver, discharge or termination with respect to any Credit Document
that has been approved by the Required Lenders as provided in Section 11.6 but
requires unanimous consent of all Lenders or all Lenders directly affected
thereby (as applicable) and, or (iv) any Lender or the Issuing Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender or
Issuing Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
11.3), all of its interests, rights and obligations under this Credit Agreement
and the related Credit Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), PROVIDED that:
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.3(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.12) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);

 

79



--------------------------------------------------------------------------------



 



(c) in the case of any such assignment resulting from a claim for compensation
under Sections 3.6 and 3.9 or payments required to be made pursuant to
Section 3.11, such assignment will result in a reduction in such compensation or
payments thereafter;
(d) such assignment does not conflict with applicable Requirements of Law; and
(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Credit Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; PROVIDED that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans and participations in
LOC Obligations and Swingline Loans pursuant to this Section 11.19 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
If the Issuing Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to the Issuing Lender and the Administrative
Agent, require the Issuing Lender to resign as Issuing Lender, PROVIDED THAT
(i) such resigning Issuing Lender shall retain all the rights, powers,
privileges and duties of the Issuing Lender hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as
Issuing Lender and all LOC Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.2(c)) and (ii) a successor Issuing
Lender shall have been appointed and such successor Issuing Lender shall have
issued letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such resignation or make other arrangements
satisfactory to the resigning Issuing Lender to effectively assume the
obligations of such resigning Issuing Lender with respect to such Letters of
Credit. The Issuing Lender shall not be required to resign if, prior thereto,
the circumstances entitling the Borrower to require such resignation cease to
apply.
[Signature Page to Follow]

 

80



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.

          BORROWER: TRACTOR SUPPLY COMPANY,
a Delaware corporation
      By:   /s/ James F. Wright         Name:   James F. Wright        Title:  
President and Chief Executive Officer            By:   /s/ Anthony F. Crudele  
      Name:   Anthony F. Crudele        Title:   Chief Financial Officer     
GUARANTORS: TRACTOR SUPPLY CO. OF MICHIGAN, LLC,
a Michigan limited liability company
      By:   /s/ James F. Wright         Name:   James F. Wright        Title:  
President and Chief Executive Officer            By:   /s/ Anthony F. Crudele  
      Name:   Anthony F. Crudele        Title:   Chief Financial Officer       
TRACTOR SUPPLY CO. OF TEXAS, LP,
a Texas limited partnership
      By:   /s/ James F. Wright         Name:   James F. Wright        Title:  
President and Chief Executive Officer            By:   /s/ Anthony F. Crudele  
      Name:   Anthony F. Crudele        Title:   Chief Financial Officer       
DEL’S, LLC
a Delaware limited liability company
      By:   /s/ Alex Stanton         Name:   Alex Stanton        Title:  
Treasurer   

[Signatures continue.]

 

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A.
      By:   /s/ Michael Brashler         Name:   Michael Brashler       
Title:   Vice President      LENDERS: BANK OF AMERICA, N.A.
      By:   /s/ Lisa Barksdale         Name:   Lisa Barksdale        Title:  
Vice President        U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ John Chapman         Name:   John Chapman        Title:   Vice
Presidnet        WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Bradford Vieira         Name:   Bradford Vieira        Title:  
Vice President        SUNTRUST BANK
      By:   /s/ Kay M. Yarbrough         Name:   Kay M. Yarbrough       
Title:   Vice President        JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
      By:   /s/ Robert L. Mendoza         Name:   Robert L. Mendoza       
Title:   Vice President        BRANCH BANKING & TRUST COMPANY
      By:   /s/ Natalie Ruggiero         Name:   Natalie Ruggiero       
Title:   Vice President   

 

 



--------------------------------------------------------------------------------



 



            NATIONAL CITY BANK
      By:   /s/ Michael Durbin         Name:   Michael Durbin        Title:  
Senior Vice President        REGIONS BANK
      By:   /s/ Monty R. Trimble         Name:   Monty R. Trimble       
Title:   Senior Vice President        FIFTH THIRD BANK
      By:   /s/ John Perez         Name:   John Perez        Title:   Vice
President   

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
EXISTING LETTERS OF CREDIT

                                      Outstanding   L/C #   Beneficiary   Expiry
Date     Amount   3042745  
Royal Indemnity Company
    4/30/07       1,051,000   3042746  
Hartford Fire Insurance Company
    5/1/07       3,590,000   3042747  
Hartford Fire Insurance Company
    5/1/07       3,300,000   3046998  
Florida Power & Light Company
    3/15/07       5,870   3046999  
New York State Electric & Gas
    3/15/2007       30,650   3035687  
Lumbermens Mutual Casualty Company
    3/16/07       384,000                        
 
          $ 8,361,520                    

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(b)
LIENS
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 2.1(a)
LENDERS

                  Lender   Commitment     Applicable Percentage    
Bank of America, N.A.
  $ 45,000,000       18.000000000 %
JPMorgan Chase Bank, National Association
  $ 35,000,000       14.000000000 %
U.S. Bank National Association
  $ 35,000,000       14.000000000 %
Regions Bank
  $ 35,000,000       14.000000000 %
Wachovia Bank, National Association
  $ 35,000,000       14.000000000 %
Fifth Third Bank
  $ 20,000,000       8.000000000 %
Suntrust Bank
  $ 15,000,000       6.000000000 %
National City Bank
  $ 15,000,000       6.000000000 %
Branch Banking & Trust Company
  $ 15,000,000       6.000000000 %            
 
               
Total
  $ 250,000,000.00       100.000000000 %            

 

 



--------------------------------------------------------------------------------



 



Schedule 6.12
SUBSIDIARIES
Tractor Supply Co. of Texas, LP
EIN: 62-1859500
Jurisdiction of Formation: Texas
Registered Agent Address:
c/o CT Corporation System
350 North St. Paul Street
Dallas, Texas 75201
Number of shares outstanding: N/A
Ownership:
Tractor Supply Company – 1% General Partners
Tractor Supply Co. of Michigan, LLC – 99% Limited Partner
Outstanding Options, warrants and similar rights: N/A
Tractor Supply Co. of Michigan, LLC
EIN: 62-1859502
Jurisdiction of Formation: Michigan
Registered Agent Address:
c/o Corporation Service Company
601 Abbott Road
East Lansing, Michigan 48823
Number of shares outstanding: N/A
Ownership: Tractor Supply Company – 100%
Outstanding Options, warrants and similar rights: N/A
Del’s Farm Supply, LLC
EIN: 20-8218886
Jurisdiction of Formation: Delaware
Registered Agent Address:
c/o Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, Delaware 19801
Number of shares outstanding: N/A
Ownership: Tractor Supply Company – 100%
Outstanding Options, warrants and similar rights: N/A

 

 



--------------------------------------------------------------------------------



 



Schedule 6.22
LABOR MATTERS
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.1
INDEBTEDNESS
Capital Lease Obligations
As of 12/30/2006

          Description   Obligation  
Store #455 - Terrell, TX
  $ 3,457,000  
Various Information Technology Leases
  $ 2,753,000  
 
     
Total
  $ 6,210,000  
 
     

 

 



--------------------------------------------------------------------------------



 



Schedule 8.9
TRANSACTIONS WITH AFFILIATES
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 11.1
NOTICES
Administrative Agent:
For operational notices (borrowings, payments, etc.)
Bernie Gunn
Telephone: 214-209-4748
Fax: 877-722-2207
Wire Instructions:

     
 
    Bank of America, N.A. New York, NY
Acct. #:
  936-933-7800
ABA #:
  026-009-593
Attn:
  Credit Services
Ref:
  Tractor Supply

For Financials and other purposes:
Primary Contact
Antonikia (Toni) Thomas
Agency Officer
Bank of America
231 South LaSalle Street
Chicago, Illinois 60604
Mail Code: IL1-231-10-41
Telephone: (312) 828-8938
Fax:            (877) 206-8432
Email:        antonikia.l.thomas@bankofamerica.com
Bank of America, N.A., as Issuing Lender:
Trade Operations – Scranton, PA
Bank of America, N.A.
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention:    Alfonso (Al) Malave
Assistant     Vice President and Operations Team Manager
Telephone: (570) 330-4212
Fax:              (570) 330-4186
Email:           alfonso.malave@bankofamerica.com

 

 



--------------------------------------------------------------------------------



 



Loan Parties:
Tractor Supply Company
200 Powell Place
Brentwood, TN 37027
Primary Contact:
Attention: Chief Financial Officer
Telephone: 615.366.4600
Facsimile: 615.366.4855
Electronic Mail: acrudele@tractorsupply.com
With a copy to:
General Counsel
Telephone: 615.336.4813
Facsimile: 615.277.4813
Electronic Mail: jcherry@tractorsupply.com
Website Address: www.myTSCstore.com

 

 



--------------------------------------------------------------------------------



 



Exhibit 2.1(b)(i)
FORM OF
NOTICE OF BORROWING

     
TO:
  BANK OF AMERICA, N.A., as Administrative Agent
 
  IL1-231-10-41
 
  231 South LaSalle Street
 
  Chicago, Illinois 60604
 
   
RE:
 
Credit Agreement dated as of February _____, 2007 among Tractor Supply Company
(the “Borrower”), the Subsidiary Guarantors, the Lenders party thereto and Bank
of America, N.A., as Administrative Agent (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”)
 
   
DATE:
                                          ,                     

1. This Notice of Borrowing is made pursuant to the terms of the Credit
Agreement. All capitalized terms used herein and not otherwise defined shall
have the meanings provided in the Credit Agreement.
2. Please be advised that the Borrower is requesting Revolving Loans in the
amount of $                     to be funded on                     ,  _____ at
the interest rate option set forth in paragraph 3 below. Subsequent to the
funding of the requested Revolving Loan, the aggregate amount of Revolving
Obligations outstanding will be $                                         which
is less than or equal to the Revolving Committed Amount.
3. The interest rate option applicable to the requested Revolving Loans shall
be:
(a)                      the Adjusted Base Rate
(b)                      the Adjusted Eurodollar Rate for an Interest Period of:
                     one month
                     two months
                     three months
                     six months
4. The representations and warranties made by the Borrower and each other Credit
Party in any Credit Document are true and correct in all material respects at
and as if made on the date of the requested Revolving Loans except to the extent
they expressly relate to an earlier date.
5. No Default or Event of Default exists or shall be continuing either prior to
or after giving effect to the Revolving Loans made pursuant to this Notice of
Borrowing.

 

 



--------------------------------------------------------------------------------



 



6. The Borrower has complied in all respects with Section 2.1 of the Credit
Agreement, in requesting the Revolving Loan referenced in this Notice of
Borrowing.

                  TRACTOR SUPPLY COMPANY, a Delaware corporation  
 
           
 
  By: 
 
   
 
    Name:       
 
    Title:
 
   
 
     
 
   

 

2



--------------------------------------------------------------------------------



 



Exhibit 2.1(e)
FORM OF
REVOLVING NOTE
                                        ,                     
FOR VALUE RECEIVED, TRACTOR SUPPLY COMPANY, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of
                                         (the “Lender”), at the office of Bank
of America, N.A. (the “Administrative Agent”), as set forth in that certain
Credit Agreement (as it may be amended, modified, extended or restated from time
to time, the “Credit Agreement”), dated as of February _____, 2007, among the
Borrower, the Subsidiary Guarantors, the Lenders party thereto (including the
Lender) and Bank of America, N.A., as Administrative Agent (or at such other
place or places as the holder of this Revolving Note may designate), the
principal sum of such Lender’s Revolving Commitment or, if less, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower, together with interest thereon at the rates per annum and on the dates
provided in the Credit Agreement.
This Note is one of the Revolving Notes referred to in the Credit Agreement and
evidences Revolving Loans made by the Lender thereunder. All capitalized terms
used in this Revolving Note and not otherwise defined shall have the meanings
provided in the Credit Agreement and the terms and conditions of the Credit
Agreement are expressly incorporated herein and made a part hereof.
The Credit Agreement provides for the acceleration of the maturity of the
Revolving Loans evidenced by this Revolving Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of Revolving Loans upon the terms and conditions specified therein.
In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorney fees.
The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Revolving Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing hereunder or under this Revolving
Note in respect of the Revolving Loans to be evidenced by this Revolving Note,
and each such recordation or endorsement shall be prima facie evidence of such
information, absent manifest error.
Except as permitted by Section 11.3(b) of the Credit Agreement, this Revolving
Note may not be assigned by the Lender to any other Person.
THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
as of the date first above written.

             
 
                TRACTOR SUPPLY COMPANY, a Delaware corporation  
 
           
 
  By: 
 
   
 
    Name:       
 
    Title: 
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit 2.3(b)
FORM OF
SWINGLINE LOAN REQUEST

     
 
   
TO:
  BANK OF AMERICA, N.A., as Administrative Agent
 
  IL1-231-10-41
 
  231 South LaSalle Street
 
  Chicago, Illinois 60604
 
   
RE:
 
Credit Agreement dated as of February _____, 2007 among Tractor Supply Company
(the “Borrower”), the Subsidiary Guarantors, the Lenders party thereto and Bank
of America, N.A., as Administrative Agent (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”)
 
   
DATE:
                                          ,                     

1. This Swingline Loan Request is made pursuant to the terms of the Credit
Agreement. All capitalized terms used herein unless otherwise defined shall have
the meanings provided in the Credit Agreement.
2. Please be advised that the Borrower is requesting a Swingline Loan in the
amount of $                     to be funded on                     , 200_____.
3. Subsequent to the funding of the requested Swingline Loan, (a) the aggregate
amount of Revolving Obligations outstanding will be $                    , which
is less than or equal to the Revolving Committed Amount and (b) the aggregate
amount of Swingline Loans outstanding will be $                    , which is
less than or equal to the Swingline Committed Amount.
4. The representations and warranties made by the Borrower and each other Credit
Party in any Credit Document are true and correct in all material respects at
and as if made on the date of the requested Swingline Loan except to the extent
they expressly relate to an earlier date.
5. No Default or Event of Default exists or shall be continuing either prior to
or after giving effect to the Revolving Loans made pursuant to this Swingline
Loan Request.
6. The Borrower has complied in all respects with Section 2.3 of the Credit
Agreement, in requesting the Swingline Loan referenced in this Swingline Loan
Request.

                  TRACTOR SUPPLY COMPANY, a Delaware corporation  
 
           
 
  By: 
 
   
 
    Name:       
 
    Title: 
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit 2.3(e)
FORM OF
SWINGLINE NOTE
                                        ,                     
FOR VALUE RECEIVED, TRACTOR SUPPLY COMPANY, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of Bank of America, N.A. (the
“Swingline Lender”) and its registered assigns, at the office of Bank of
America, N.A. (the “Administrative Agent”) as set forth in that certain Credit
Agreement dated as of February _____, 2007 between the Borrower, the Subsidiary
Guarantors, the Lenders party thereto (including the Swingline Lender) and Bank
of America, N.A., as Administrative Agent (as modified and supplemented and in
effect from time to time, the “Credit Agreement”), the principal amount of the
Swingline Committed Amount (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Swingline Loans made by the Swingline Lender to
the Borrower under the Credit Agreement), in Dollars and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Swingline Loan, at such office, in like money and funds, for the period
commencing on the date of such Swingline Loan until such Swingline Loan shall be
paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.
This Note is the Swingline Note referred to in the Credit Agreement and
evidences the Swingline Loans made by the Swingline Lender thereunder. All
capitalized terms used in this Swingline Note and not otherwise defined shall
have the meanings provided in the Credit Agreement and the terms and conditions
of the Credit Agreement are expressly incorporated herein and made a part
hereof.
The Credit Agreement provides for the acceleration of the maturity of the
Swingline Loans evidenced by this Swingline Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of such Swingline Loans upon the terms and conditions specified
therein. In the event this Swingline Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorney fees.
The date, amount, type and interest rate of the Swingline Loans made by the
Swingline Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books;
provided that the failure of the Swingline Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing hereunder or under this Swingline Note in
respect of the Swingline Loans to be evidenced by this Swingline Note, and each
such recordation or endorsement shall be conclusive and binding absent manifest
error.
This Swingline Note and the Swingline Loans evidenced hereby may be transferred
in whole or in part only by registration of such transfer on the Register
maintained for such purpose by or on behalf of the Borrower as provided in
Section 11.3(c) of the Credit Agreement.
THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be executed
as of the date first above written.

                  TRACTOR SUPPLY COMPANY, a Delaware corporation  
 
           
 
  By: 
 
   
 
    Name:       
 
    Title:
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit 3.2
FORM OF
NOTICE OF EXTENSION/CONVERSION

     
 
   
TO:
  BANK OF AMERICA, N.A., as Administrative Agent
 
  IL1-231-10-41
 
  231 South LaSalle Street
 
  Chicago, Illinois 60604
 
   
RE:
 
Credit Agreement dated as of February _____, 2007 among Tractor Supply Company
(the “Borrower”), the Subsidiary Guarantors, the Lenders party thereto and Bank
of America, N.A., as Administrative Agent (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”)
 
   
DATE:
                                          ,                     

1. This Notice of Extension/Conversion is made pursuant to the terms of the
Credit Agreement. All capitalized terms used herein and not otherwise defined
shall have the meanings provided in the Credit Agreement.
2. Please be advised that the Borrower is requesting that a portion of the
current outstanding Revolving Loans in the amount of $                    
currently accruing interest at                      be extended or converted as
of                      at the interest rate option set forth in paragraph 3
below.
3. The interest rate option applicable to the extension or conversion of all or
part of the existing Revolving Loans (as set forth above) shall be:
(a)                      the Adjusted Base Rate
(b)                      the Adjusted Eurodollar Rate for an Interest Period of:
                     one month
                     two months
                     three months
                     six months
4. The representations and warranties made by the Credit Parties in the Credit
Documents are true and correct in all material respects at and as if made on the
date hereof except to the extent they expressly relate to an earlier date.
5. No Default or Event of Default has occurred and is continuing or would be
caused by this Notice of Extension/Conversion.
6. All conditions set forth in Section 3.2 for conversions or extensions have
been satisfied.

                  TRACTOR SUPPLY COMPANY, a Delaware corporation  
 
           
 
  By: 
 
   
 
    Name:       
 
    Title:
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit 7.1(c)
FORM OF
OFFICER’S COMPLIANCE CERTIFICATE

     
 
   
TO:
  BANK OF AMERICA, N.A., as Administrative Agent
 
  IL1-231-10-41
 
  231 South LaSalle Street
 
  Chicago, Illinois 60604
 
   
RE:
 
Credit Agreement dated as of February _____, 2007 among Tractor Supply Company
(the “Borrower”), the Subsidiary Guarantors, the Lenders party thereto and Bank
of America, N.A., as Administrative Agent (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”; all capitalized
terms used herein and not otherwise defined shall have the meanings provided in
the Credit Agreement)
 
   
DATE :
                                          ,                     

Pursuant to the terms of the Credit Agreement, I,
                                        , [Chief Financial Officer] of Tractor
Supply Company (the “Borrower”), hereby certify on behalf of the Borrower that
the statements below are accurate and complete in all respects:
(a) No Default or Event of Default exists under the Credit Agreement, except as
indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken with respect thereto.
(b) The [quarterly/annual] financial statements for the fiscal [quarter/year]
ended                      which accompany this certificate fairly present in
all material respects the financial condition of the Consolidated Parties as of
such date and have been prepared in accordance with GAAP.
(c) Attached hereto as Schedule 1 are calculations (calculated as of the date of
the financial statements referred to in paragraph (b) above) demonstrating
compliance by the Credit Parties with the financial covenants contained in
Section 7.11 of the Credit Agreement.

                  TRACTOR SUPPLY COMPANY, a Delaware corporation  
 
           
 
  By: 
 
   
 
    Name:      
 
    Title:
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO OFFICER’S CERTIFICATE

         
1. Fixed Charge Coverage Ratio
         
(a) Consolidated EBITDAR
  $                         
(b) Consolidated Cash Taxes
  $                         
(c) [(a) – (b)]
  $                         
(d) cash Consolidated Interest Expense
  $                         
(e) Scheduled Funded Debt Payments
  $                         
(f) Consolidated Rental Expense
  $                         
(g) cash dividends
  $                         
(h) [(d) + (e) + (f) + (g)]
  $                         
(i) Fixed Charge Coverage Ratio [(c) / (h)]
    :1.0  
 
                                                                
 
       
2. Leverage Ratio
         
(a) Funded Indebtedness of the Consolidated Parties
  $                         
(b) Consolidated Rental Expense times six
  $                         
(c) [(a) + (b)]
  $                         
(d) Consolidated EBITDAR
  $                         
(e) Leverage Ratio [(c) / (d)]
    :1.0  
 
                                                                

 

 



--------------------------------------------------------------------------------



 



Exhibit 7.12
FORM OF
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Agreement”), dated as of
                                        , 200 _____, is entered into between
                                        , a
                                         (the “New Subsidiary”) and BANK OF
AMERICA, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”) under that certain Credit Agreement dated as of February _____, 2007 (as
the same may be amended, modified, extended or restated from time to time, the
“Credit Agreement”) among Tractor Supply Company (the “Borrower”), the
Subsidiary Guarantors, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent. All capitalized terms used herein and not otherwise
defined shall have the meanings provided in the Credit Agreement.
The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:
1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Credit
Party under the Credit Agreement and a “Subsidiary Guarantor” for all purposes
of the Credit Agreement and shall have all of the obligations of a Subsidiary
Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Credit Parties set forth in Section 6 of the Credit Agreement, (b) all of
the affirmative and negative covenants set forth in Sections 7 and 8 of the
Credit Agreement and (c) all of the guaranty obligations set forth in Section 4
of the Credit Agreement. Without limiting the generality of the foregoing terms
of this paragraph 1, the New Subsidiary hereby guarantees, jointly and severally
with the other Subsidiary Guarantors, to the Administrative Agent and the
Lenders, as provided in Section 4 of the Credit Agreement, the prompt payment of
the Credit Party Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof and agrees that if any
of the Credit Party Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the New Subsidiary will, jointly and severally
together with the other Subsidiary Guarantors, promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Credit Party Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal. The New Subsidiary
hereby represents and warrants to the Administrative Agent and the Lenders that
set forth on Schedule A attached hereto is a complete and accurate list of all
Subsidiaries of the New Subsidiary. Schedule 6.12 of the Credit Agreement is
hereby deemed amended to include the information on Schedule A attached hereto.
2. The New Subsidiary is, simultaneously with the execution of this Agreement,
executing and delivering such documents and instruments as requested by the
Administrative Agent in accordance with Section 7.12 of the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



3. The address of the New Subsidiary for purposes of Section 11.1 of the Credit
Agreement is as follows:

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary under the Credit Agreement
upon the execution of this Agreement by the New Subsidiary.
5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.
6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

                  [NEW SUBSIDIARY]    
 
           
 
  By: 
 
   
 
    Name:       
 
    Title:
 
   
 
     
 
   

          Acknowledged and accepted:    
 
        BANK OF AMERICA, N.A.,
as Administrative Agent    
 
       
By: 
 
     
Name: 
       
Title: 
 
   
 
 
 
   

 

2



--------------------------------------------------------------------------------



 



Exhibit 11.3
FORM OF
ASSIGNMENT AND ACCEPTANCE
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.  
Assignor:                                         
  2.  
Assignee:                                          [and is an Affiliate/Approved
Fund of [identify Lender]]
  3.  
Borrower: Tractor Supply Company
  4.  
Administrative Agent: Bank of America, N.A.

5.  
Credit Agreement: The Credit Agreement, dated as of February __, 2007, among
Tractor Supply Company, the Subsidiary Guarantors party thereto, the Lenders
party thereto, and Bank of America, N.A., as Administrative Agent

 

 



--------------------------------------------------------------------------------



 



6.  
Assigned Interest:

                              Aggregate Amount of     Amount of     Percentage  
    Commitment/Loans     Commitment/Loans     Assigned of   Facility Assigned  
for all Lenders     Assigned     Commitment/Loans  
Revolving Commitment
  $                                            $
                                                                        %

[7.  
Trade Date:                                         ]

Effective Date:                                         , 20_____

 

 



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR:           [NAME OF ASSIGNOR]    
 
           
 
  By:
 
   
 
    Name:       
 
    Title:
 
   
 
     
 
   
 
                ASSIGNEE:         [NAME OF ASSIGNEE]    
 
           
 
  By: 
 
   
 
    Name:      
 
    Title:
 
   
 
     
 
   

          Accepted:    
 
        BANK OF AMERICA, N.A., as Administrative Agent    
 
       
By: 
 
     
Name:
       
Title: 
 
   
 
 
 
    Consented to (as applicable):    
 
        TRACTOR SUPPLY COMPANY    
 
       
By: 
 
     
Name:
       
Title:
 
   
 
 
 
    BANK OF AMERICA, N.A., as Issuing Lender and Swingline Lender    
 
       
By:
 
     
Name:
       
Title:
 
   
 
 
 
   

 

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS
1. Representations and Warranties.
1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 11.3(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.3(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

 



--------------------------------------------------------------------------------



 



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

 